 SERV-U-STORES, INC.37Serv-U-Stores,Inc. and Local 1459,Retail Clerks In-ternationalAssociation,AFL-CIO. Cases 1-CA-9815 and 1-CA-9974June 24, 1976DECISION AND ORDERBY MEMBERSFANNING, JENKINS, AND PENELLOOn November 20, 1975, Administrative Law JudgeJames V. Constantine issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief. General Counselfiled exceptions and a brief in support of exceptionsand in support of the Administrative Law Judge'sDecision. The General Counsel also filed cross-ex-ceptions and a motion to add a document to the re-jected exhibit file. Respondent filed its opposition tothe General Counsel's motion.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, cross-ex-ceptions, and briefs and has decided to affirm therulings, findings, and conclusions of the Administra-tive Law Judge 2 as modified herein.The Administrative Law Judge properly foundthat following the commencement of the Union's or-ganizing campaign on April 18, 1974,3 Respondent4engaged in a number of violations of Section 8(a)(1)of the ActsVice President Jordan Rosencrantz told employeeDolores Kowalczyk that "if the union gets in, whenwork is slow, I'll have to lay you off which we haven'tdone in 10 years."Horowitz or Rosencrantz told the employees inemployee Mary Ireland's department that they werenot to speak about the Union on store property orduring working hours.Respondent made the following changes in work-ing conditions in order to discourage union activity:,For reasons set forth below, we grant the motion2Respondent excepts to prejudice shown by the Administrative LawJudge during the hearing and cites as an example thereof his statementregarding a typewritten employee petition dated April 30, 1974, that hecould not "imagine employees of [Respondent]have typewriters at home"We have reviewed the record and find that the Administrative Law Judgemade no statements which were prejudicial to Respondent3All dates below refer to 19744 Respondent at this time operated five stores including hardware, paintand wallpaper,panel,and furniture stores A warehouse next to the lattersupplied all of Respondent's operationsS On the afternoon of April 19 and the following morning, Vice PresidentBen Horowitz made a speech to about 20 employees stating his oppositionto the UnionContrary to longstanding practice, no more thantwo employees were allowed to take a break at thesame time and the 15-minute break period was short-ened by including therein the time necessary to pur-chase food nearby.Employees were no longer allowed to smoke in thecellar or on the selling floor while talking to custom-ers.Rivkin, who was originally employedas a sales-man, was relegated to the cellar where he stockedshelves. Other employees were also required to spendmore time in the cellar than on the selling floor.Employee Diane Sticco, who wore a union button,was deprived of her duties at the cash register andwas not permitted to continue ordering supplies.On April 19 or 20 and April 22, Respondent or-dered union representatives out of its stores and onthe latter occasion accused them of putting a lot ofemployers out of business.7At a meeting of employees at one of the stores onApril 24,8 Rosencrantz told them that Respondentwould close its doors if a union came in.About 2 days later, Horowitz asked employeeMoira Neville why she signed a union card and toldher that the prounion employees "would all be gottenrid of" as they were not considered valued employ-ees.We further find, contrary to the AdministrativeLaw Judge, that Respondent engaged in the follow-ing conduct in violation of Section 8(a)(1) of the Act:Shortly after the union campaign was initiated,Rosencrantz told Kozikowski that she was to stoptalking about the union to anyone at any time.Raymond Maynard, who was in charge of thepaint and wallpaper store, told Kowalczyk that"there would be no union talk" at the premises andasked why she "would like a union here." Maynardalso told Kowalczyk that Respondent would get her"out some way." 9Some days after April 24, Ireland inquired of Ro-b PursuanttoHorowitz'request on the morningof April 20,OperationsManager William Damo,who attendeda union meeting that evening, pro-vided him with a list of employees who were participating in the Union'sorganizingcampaign Upondoing so,Danio was told by Horowitzthat thejobs of those employees would be "altered" and that "they would ceasemaking problems or creating waves for theother employees "The record shows that the April 20union meetingwas attended by anumber of employeesincluding DebraKozikowski,James Balboni, MaryIreland,RobertRivkin, Helen Meunier,Margaret Wilkinson, and FrankRuelirHowever,contrary to the Administrative Law Judge,we do not findunlawful Respondent's disparagementof the employeesand the union rep-resentatives as "trash" and its order that the latter leave the premises8Although the copy ofRosencrantz' speech at that meeting bears the dateof April 25, we find, contrary to the Administrative Law Judgewho appearsto have reliedthereon,that the meetingtook place onthe afternoon of April24 Rosencrantz so testified and the speech itself contains a reference to"this morning's newspaper"which therecord showswas datedApril 24s Balboni testifiedthatMaynard's statementstoKowalczyktook placeshortly after the start ofthe union campaign225 NLRB No. 7 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDsencrantz if she and Kowalczyk could get their cardsback from the Union. Rosencrantz replied that therewas nothing that he could do, that "his heart was fullof hatred," and that although Respondent had neverhad a layoff in the past "perhaps there might be oneif the union got in."The Administrative Law Judge correctly foundthatRespondent engaged in further unlawful con-duct in violation of Section 8(a)(3) and (1) of the Actby closing its furniture store on the morning of Fri-day, April 26,10 because of the union activity of theemployees therein I I and in order to chill unionism atitsother stores. In so holding, the AdministrativeLaw Judge relied,inter aha,on a conversation be-tween Rosencrantz and Horowitz on April 20 or 22inwhich the former stated their intention to closetheir business unit by unit before they would let aunion in.As the furniture store was unlawfully closed andWilkinson and Meunier were transferred to jobs inthe hardware store which were not substantiallyequivalent to those they held in the furniture store,12we agree with the Adminstrative Law Judge that thefurniture store should be reopened and that thesetwo employees should be offered reinstatementtherein as well as backpay for any loss they may havesuffered by reason of the shutdown. Although Rueli,the third employee of the furniture store, was trans-ferred to a substantially equivalent job in the panelstore at the same pay, we find, contrary to the Ad-ministrative Law Judge that he, too, is entitled torcinstatement in the reopened furniture store, albeitwithout backpay.We turn now to the termination of Ireland. Forreasons which follow, we disagree with the Adminis-trativeLaw Judge's finding the discharge was notdiscriminatorily motivated because in his judgment itresulted from her failure to "call in every day" duringher child's illness.Ireland, who, as indicated above, was credited bytheAdministrative Law Judge as to Respondent's8(a)(1) statements, testified as follows:On April 24, Ireland secured Rosencrantz' permis-sion to leave early because she had a sore throat. Thenext morning she telephoned the store to inform Ro-sencrantz that her child had chicken pox and wasnlThe record supports his finding that the closing took place at this timeHowever, at another point in his Decision, the Administrative Law Judgeinadvertently stated that it occurred on a Monday11As found above, Wilkinson, Meunier, and Rueli were among those whoattended the union meeting of April 20 at which Operations Manager Damowas present12 In this connection, the Administrative Law Judge properly held that,while Meunier was working in the hardware store, Respondent "harassed"her in violation of Sec 8(a)(I) of the Act bytelling her not to discussanything with anybody else and reprimanding her for alleged shortages inher cash drawer and for alleged rudeness to customersinstructed by Rosencrantz not to come to work be-cause she "could be contagious." When Ireland men-tioned that her child's illneess could last 10 to 12days, Rosencrantz replied that he was aware of thatand "we can do fine without you." 13A few days later, Ireland received a call fromKowalczyk who asked if she would like to come tothe store to see if they could talk about the "unionmatter" because they were both upset by it. Theythen went to the store where, as noted above, theyinquired of Rosencrantz if they could get their cardsback from the Union.14 As also noted above, Rosen-crantz replied that there was nothing he could do,that his "heart was full of hatred," and that Respon-dent,which never had a layoff in the past, mightinstitute one "if the union got in." 15When Ireland reported for work on May 6 andfound her timecard was not in the rack, she was toldby Horowitz that she was terminated because she didnot call in every day.In connection with the foregoing, Ireland testifiedwithout contradiction that in September or October1973 she called in only on the first day of her 3- to4-day absence and was told by Rosencrantz to "justcome in when [you are] available for work again."Similarly,Rueli testified without contradiction thathe called in only once or twice during a 2-week ab-sence.Danio and Wilkinson, who were found credible bytheAdministrative Law Judge, testified corrobora-tively that Respondent did not require employees tocall in beyond the first day of their absence.Rosencrantz testified that Ireland called in onApril 24 to say that she was sick and would not beback "on regular time." However, his testimony con-tains no reference to or denial of the testimony ofIreland,Kowalczyk, and Kozikowski that Rosen-crantz told Ireland to remain at home until herchild's illnessran its course.In view of the uncontradicted evidence as to Ro-sencrantz' urging Ireland not to come to work whileher child was ill, the testimony of creditedwitnessesthat there was no requirement that employees call inevery day,16 Respondent's knowledge that Ireland13Kowalczyk, who was found credible by the Administrative Law Judge,testified that she heard Rosencrantz say, "Stay out for 7 days, as long as ittakes your child to get better, this store will certainly run without you "Kozikowski, who was also found credible by the Administrative LawJudge,testified that she heard Rosencrantz inform Maynard that Ireland"called me to tell me that her child [was] sick and she couldn'tbe in for aweek and I told her we could do very well without her"14As already indicated, Ireland was among those attending the April 20union meeting at which Operations Manager Damo was also present It isalso noteworthy that Ireland wore a union button while at work15As found above,this statement violated Sec 8(a)(I) of the Act16Although Horowitz and Rosencrantz testified to the contrary, theywere not deemed to be credible witnesses Even if there was such a require-ment,we are not persuaded that Rosencrantz waived it when he in effect SERV-U-STORES, INC39signed a union authorization card and attended aunion meeting," and Rosencrantz' unlawful threat toIreland concerning probable layoffs if the Unioncame in, we find, contrary to the Administrative LawJudge, that Ireland was discharged in violation ofSection 8(a)(3) and (1) of the Act."Finally,we agree with the Administrative LawJudge's conclusion that Respondent violated Section8(a)(5) and (1) of the Act by refusing to recognizeand bargain collectively with the Union which repre-sented a majority of the employees in the appropriateunit.On April 23, the Union made a demand for recog-nition by a Western Union night letter which bearsthe notation, "received, April 25, 2:13." In its writtenreply, dated April 25, Respondent acknowledged theUnion's "telegram which we received today" and re-fused to bargain with the Union because of its "goodfaith doubt" as to the Union's majority.19The parties stipulated that there were 46 employ-ees in theappropriateuniton both April 23 and 25.20In addition, the Administrative Law Judge correctlyincluded therein employee Rudolph Cecchetelli whowas on sick leave at that time. As Ernest Stelzerworked 6 hours a week for Respondent performingsuch duties as keeping inventory and ordering andstocking supplies, we shall, contrary to the Adminis-trative Law Judge, also include him as a regular part-time employee.21 Accordingly, we find that therewere 48 employees in the unit when Respondent re-fused to recognize and bargain with the Union.The Administrative Law Judge also found that atgave Ireland a leave of absenceby telling her to stay home until her childrecovered17As indicated above,Danio was present at that meeting and gave Re-spondent alist of employees who were active in the Union18The Administrative Law Judgerejected as exhibits decisions of theMassachusettsDivision of EmploymentSecurity concerning Ireland's eligi-bility for unemploymentbenefits Following the issuanceof the Administra-tive Law Judge'sDecision,the GeneralCounsel movedthe Boardto add tothe rejected exhibit file a subsequent decision of the aforesaid state agencywhich, on December 12, 1975, held as followsIreland informed the Em-ployer on April 24, 1974, that her childwas ill with chicken pox, she agreedwith the Employerthat she should not reportto work for 10 to 12 daysbecause of the contagious nature of thechild's illness,and there was nocompany rule requiringher to call in daily duringher absenceAlthough weagree with these findings,we do so on the basis ofevidence adduced in theinstant proceedingAccordingly, we herebygrant the motion to add thedecision in question to the rejected exhibit file19 In the face of this persuasive evidence as to the receiptof the Union'stelegram onApril 25, the Administrative Law Judgeerred in setting thatdate on April 24 on the basisof the testimonyof the local Western Unionmanager who stated that she did not"know in fact that this telegram wasdelivered onthe 24th"and that"the presumption"is that all night telegramsare deliveredon the following day20Although the Administrative Law Judge correctly relies on G C Exh 9,which contains the list ofemployeeson these dates,he misstated the figureas 4721AlthoughStelzer,who was alsoa policeman and collegestudent, didnot always put in his 6 hoursat the same time each week, we do not agreewith the Administrative Law Judge that he did not qualify forinclusion inthe unit Nor do we regardhis making night deposits at the bank"a coupleof times a week"a reason for excluding him as a guardthe time of Respondent's receipt of the Union's re-quest for recognition 27 of the employees had signedvalid authorization cards. For reasons supplied be-low, we find that there were 25 valid cards.The Administrative Law Judge excluded the cardof employee Francis St. Jacques because it was notoffered in evidence by the General Counsel.22 As em-ployees Michael Maloney and DonaldSafford testi-fied without contradiction that they and St. Jacqueswent together to the union hall on the evening ofApril 24 to request the return of their cards, we find,contrary to the Administrative Law Judge, that St.Jacques signed a valid card prior to Respondent'sreceipt of the Union's request for recognition.23Respondent contends that the Union fell short of amajority for the following reasons: (1) employeesAndrew Duncan, Cheryl Ann Spinks, and Moira Ne-villewere told by the solicitors of their cards thatthey had to sign them in order to avoid paying theUnion's initiation fee; (2) Adeline Spakanik, Neville,PatriciaCzupryna, and Spinks indicated in a peti-tion, dated April 20, that they "wished it to be knownthat [they were] not interested in being representedby a union . . . now or any time"; and (3) Safford,Maloney, St. Jacques, and Gerald Mogilka withdrewtheir cards at a second union meeting held on April24.As to (1), the evidence is not entirely clear thatthere was no waiver of the initiation fee. We shalltherefore not count the cards of the three employeesin question.24As to (2), the Administrative Law Judge refused toreceive in evidence the petition of April 20 on theground that a card remains valid until it is specifical-ly revoked. Although we believe that this factorshould be considered, we shall receive into evidenceand take into account said petition .21As noted above, Respondent engaged in a numberof 8(a)(1) violations upon the commencement of theunion campaign. In view of the coercive conduct pre-ceding the petition, we find that said conduct contri-buted to an atmosphere of intimidation which in-duced employees to protect themselves by signing thepetition. It is noteworthy that Spakanik did not atany time request the Union to revoke her card. Al-though Czupryna asked for the return of her cardabout a month after signing it, it is significant that22The General Counsel attemptedin vain to make contact with St Jac-ques and the subpena sent to his lastknown addresswas returned as unde-livered andnot forwardableIn this connection,employee Safford testifiedthat he had heard thatSt Jacqueshad movedtoMississippi23 SeeHoward-Cooper Corporation,117 NLRB 287, 295 (1957)24Accordingly, we do not adopt the Administrative Law Judge's findingthat no "improperoffers"were madeby anyonesoliciting the cards25We also deemadmissible a similar petition,dated April 30We findthat it,like the earlier petition,was precededby Respondent's continuingcoercive conduct 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe signed another card on July 31. Accordingly, wefind valid the cards of Czupryna and Spakanik.26As to (3), we find as follows: As already noted,Maloney, Safford, and St. Jacques went to the unionhall on the evening of April 24 and asked for andretrieved their cards, and those of Maloney and Saf-ford were placed on Rosencrantz' desk the next day.The record shows that Mogilka also retrieved hiscard at that time.As indicated above, Respondent, which embarkedon a coercive course of conduct after the commence-mentof the union campaign, continued to engage inunlawful conduct. Indeed, as also noted above, Ro-sencrantz, on the afternoon of April 24, made aspeech to a number of employees in which he ac-cused the Union of closing the stores of other compa-nieswith the clear implication that such a fate wouldbefall Respondent's employees if the Union succeed-ed in its efforts to represent them. We therefore findthat the four cards in question should be counted asthey were withdrawn following conduct which wouldinstill fear among employees that continued adher-ence to the Union would jeopardize their jobs.As we are not counting 3 of the 28 signed cards, wefind that the remaining cards constituted a majorityof the 48 employees in the unit on April 25.27 Accord-ingly, we find that Respondent, by refusing to recog-nizethe Union on that date, violated Section 8(a)(5)and (1) of the Act and that a bargaining order iswarranted because of Respondent's extensive andpervasive unfair labor practices.ORDER 28Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that the Respondent,Serve-U-Stores, Inc., Springfield,Massachusetts, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain with Local1459, Retail Clerks International Association, AFL-CIO, as the exclusive bargaining representative of allthe employees in the following appropriate unit:All full-time and regular part-time sales employ-ees at our Springfield, Massachusetts, retail and26 As noted above, we are not counting the cards of Neville and Spinksbecause of the evidence concerning the offer to waive the initiation fee27As we have found that Respondent received the Union's bargainingrequeston April 25 rather than April 24, we do not adopt the Administra-tive Law Judge's reasoning regarding the withdrawal of the cards which hebased on the earlier date28 In view of the broad order herein,we deem it unnecessary to pass onthe Administrative Law Judge's denial of the General Counsel's motion toamend the complaint to allege Respondent's statements which created theimpression of surveillancewarehouse locations, including salesclerks, regis-ter clerks, stock clerks, department managers,and office clerical employees; but excludingguards, store managers, and supervisors as de-fined in the Act.(b)Discouraging membership in Local 1459 bydischarging or constructively discharging employeesor otherwise discriminating against employees in anymanner in respect to their tenure of employment orany term or condition of employment.(c)Closing its furniture store for the purpose ofdiscouraging employee interest in having a union torepresent them.(d)Engaging in the following conduct which con-travenes Section 8(a)(1) of the Act: interrogating em-ployees about their union activities or membership;threatening employees with discharge because oftheirunion activities or membership; threateningemployees with layoffs if the Union becomes theirbargaining representative; making changes in work-ing conditions of employees because of their unionactivities or membership; telling employees to stoptalking about the Union while on the premises; andmaking statements to employees or in their presencethat the Union is responsible for putting other com-panies out of business.(e) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request, recognize and bargain with Lo-cal 1459 as the exclusive representative of all employ-ees in the above-described appropriate unit and, if anunderstanding is reached, embody such under-standing in a written signed agreement.(b)Offer to Mary Ireland, if it has not alreadydone so, immediate and full reinstatement to her for-mer job or, if it no longer exists, to a substantiallyequivalent one, without prejudice to the seniority andother rights and privileges previously enjoyed by her,and make her whole for any loss of pay she may havesuffered by reason of Respondent's discriminationagainst her, with interest thereon at the rate of 6 per-cent per annum.(c)Reopen its furniture store reserving the right toclose it for any reason which is not prohibited by theNational Labor Relations Act.(d)Offer to Helen Meunier, Margaret Wilkinson,and Frank Rueli immediate and full reinstatement totheir former jobs in the reopened furniture storewithout prejudice to the seniority and other rightsand privileges enjoyed by each, and make whole Hel-en Meunier and Margaret Wilkinson for any loss ofpayeachmay have suffered by reason of SERV-U-STORES, INC.41Respondent's discrimination, with interest thereon atthe rate of 6 percent per annum.(e)Preserve and, upon request, make available tothe Board and its agents, for examination and copy-ing, all payroll records, social security payment rec-ords, timecards, personnel records and reports, andall other records necessary to analyze the amount ofbackpay due under the terms of this Order.(f)Post at its retail stores and warehouse inSpringfield,Massachusetts, copies of the attachednotice marked "Appendix." 29 Copies of said notice,on forms provided by the Regional Director for Re-gion 1, after being signed by a duly authorized repre-sentative of Respondent, shall be posted by it imme-diately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter, inconspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any other material.(g)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.29 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board "ployees with discharge because of their unionactivities or membership; threatening employeeswith layoffs if the Union becomes their bargain-ing representative;making changes in workingconditions of employees because of their unionactivities ormembership; telling employees tostop talking about the Union while on the prem-ises;making statements to employees or in theirpresence that the Union is responsible for put-ting other companies out of business.WE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-ciseof rights guaranteed to them by Section 7 ofsaid Act.WE WILL, upon request, bargain collectivelywith Local 1459 as the exclusive bargaining rep-resentative of all the employees in the bargain-ing unit described below with respect to rates ofpay,wages, hours of employment, and otherconditions of employment, and, if an under-standing is reached, embody such understandingin a written signed agreement. The bargainingunit is:All full-time and regular part-time sales em-ployees at our Springfield, Massachusetts, re-tail and warehouse locations, including sales-clerks, register clerks, stock clerks, departmentmanagers, and office clerical employees; butexcluding guards, store managers, and super-visors as defined in the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in Lo-cal 1459, Retail Clerks International Associa-tion, AFL-CIO, by discharging or constructive-ly discharging any of our employees or in anyother manner discriminating against them in re-gard to their tenure of employment or any termor condition of employment.WE WILL NOT refuse to recognize or bargainwith said Local 1459 as the exclusive bargainingrepresentative of the employees in the bargain-ing unit described below.WE WILL NOT close our furniture store for thepurpose of discouraging employee interest insaid Local 1459.WE WILL NOT engage in the following conductwhich is forbidden by the National Labor Rela-tionsAct: interrogating employees about theirunion activities or membership; threatening em-WE WILL offer to Mary Ireland, if we have notalready done so, immediate and full reinstate-ment to her former job or, if it no longer exists,to a substantially equivalent one, without preju-dice to the seniority and other rights and privi-leges previously enjoyed by her and WE WILLcompensate her for any loss of pay she mayhave suffered by reason of the Company's dis-crimination against her, with interest thereon atthe rate of 6 percent per annum.WE WILL reopen our furniture store, reservingthe right to close it for any reason which is notprohibited by the National Labor Relations Act.WE WILL offer to Helen Meunier, MargaretWilkinson, and Frank Rueli immediate and fullreinstatement to their former jobs in the re-opened furniture store without prejudice to theseniority and other rights and privileges enjoyedby each, and WE WILL compensate Helen Meuni-er and Margaret Wilkinson for any loss of paytheymay have suffered by reason of theCompany's discrimination against them, with in-terest thereon at the rate of 6 percent per an-num. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, orrefuse to become or remain, members of Local 1459,or any other labor organization.SERV-U-STORES, INC.DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Administrative Law Judge- Thisisa consolidated unfair labor practicecaselitigated pur-suant to the provisions of Section 10(b) of the NationalLabor Relations Act, herein called the Act. In Case 1-CA-9815 a charge was filed on May 13, 1974, by Local 1459,Retail ClerksInternationalAssociation, AFL-CIO, hereincalledLocal 1459, against Serv-U-Stores, Inc., hereincalled the Respondent. Said charge was amended on July5, 1974. On July 3, 1974, a complaint was issued on thatcharge by the Regional Director for Region 1 of the Na-tional Labor Relations Board. In Case 1-CA-9974, Local1459 filed another charge against Respondent on July 18,1974.On May 13, 1975, said Regional Director consolidatedfor hearing Cases 1-CA-9815 and 1-CA-9974, and alsoissued an amended complaint covering said two cases onthe same day. Said amended complaint alleged violationsof Section 8(a)(1) and (3) of the Act, and also prayed for anorder requiring the Respondent to recognize and bargainwith Local 1459. Said amended complaint was furtheramended on July 10 and 18, 1975. It was finally amendedon July 29, 1975, at the hearing. Respondent has answeredthe original and amended complaints admittingsome alle-gations in said complaints but denying that it committedany unfair labor practices.Pursuant to due notice this consolidated case came on tobe heard before me from July 29 to August 1 and August 4to 8, 1975, at Springfield, Massachusetts. All parties wererepresented at and participated in the hearing, and had fullopportunity to adduce evidence, to examine and cross-ex-amine witnesses,to file briefs, and to present oral argu-ment.Briefshave been received from the General Counseland the Respondent.Upon the entire record in this consolidated case, andfrom my observation of the witnesses, I make the follow-ing:FINDINGS OF FACT1.JURISDICTIONRespondent, a Massachusetts corporation, is engaged atSpringfield,Massachusetts, in operating four storesin sell-ing and distributing hard goods and related products Itsannual revenuesexceed $500,000. It continuously receiveslargequantities of hard goods and related products fromStates other than the Commonwealth of Massachusetts. Ifind that Respondent is an employer within the meaning ofSection 2(2), and is engaged in commerce within the pur-view of Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdictionover Respondent in this proceeding.II.THE LABOR ORGANIZATION INVOLVEDLocal 1459 is alabor organization within the meaning ofSection 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceItwas stipulated that the 46 individualswhose namesappear on General Counsel's Exhibit 9 were employed byRespondent in the bargaining unit on April 23, 1974, "thedate of the demand."Jordan Rosencrantz, Respondent's vice president, wascalledas a witnessby the General Counsel. His testimonymay be adequately summarized as follows. In April 1974,Respondent operated five stores: a hardware store at 65 St.James Boulevard, a paint and wallpaper store at 977 St.James Avenue, and one at 385 DickinsonStreet,a furni-ture store which was opened approximately in April 1972,and anotherstore.This furniture store had a showroom outof which unfinished furniture was sold;it alsohad a ware-house containing merchandise which was supplied toRespondent's other stores, including said furniture store.Rosencrantz and two other officers on April 25, 1974,decided to close the furniture store the next day. This "wasnecessitated by a series of events that happened . . . weevaluated the past downhill of this business . .itwasunprofitable . . we weren't making any money in there."Between 10 and 11 a.m. on April 26 said store was closed.The officers "were constantly talking about the general un-profitability of this business for quite a few months prior tothe closing . . . . As the spiraling costs went up, so did thesales decrease."Another reason for closing this furniture store was thatemployee Frank Rueli, who worked there as a warehouse-man, was taken out of there leaving only a woman clerk"in there" in the day and a night clerk at night. Rueh's"type of expertise" was such that he could not be replaced.However, truckdriver Mike Maloney did some of Rueli'swork prior to and following the latter's leaving the ware-house.About May 6, 1974, Respondent discharged employeeMary Ireland. The decision to do so was made by its trea-surer,BenjaminHorowitz, after consulting with Rosen-crantz. Ireland, who "had an important place in our opera-tion," stayed out at a time when "it was possibly the busiestof times. And the fact that [her] area wasn't covered waskind of a difficult thing." She had been out since aboutApril 24 "with no explanation." He did not know she was"a union supporter." She was discharged for "violatingcompany rules" requiring employees to call in each daywhen sick. Others were also firedin thepast by Respon-dent for failing to call in when sick.Rosencrantz on April 19, 1974, first became aware that aunion was seeking to represent Respondent's employees.He acquired such knowledge when he saw union represen- SERV-U-STORES, INC.43tatives "walking in the store, putting cards in people'shands." He was "opposed to the unionization of" his em-ployees. So he sought the advice of counsel, and he alsoread them a speech on April 25. About 25 Local 1459members sent a telegram to Respondent stating "we arerepresenting a majority" and requesting recognition. (SeeG C Exh. 6.) By telegram dated April 25 Respondent re-plied "we have a good faith doubt whether your unionrepresentsa majority of our employees" and asked that theUnion file a petition for a Board election to ascertainwhether the employees wanted a union. (See G.C. Exh. 5.)Ben Horowitz, Respondent's treasurer, was also called asa witness by the General Counsel. He testified substantiallyas follows: The decision to discharge employee Mary Ire-land "was made by all three of us . . before she cameback in . . . we were enforcing our rule of the fact that shedidn't call in every day." A "few" other employees alsohave been discharged in the past, for that same reason. Hewas not "aware" that Ireland was a "union supporter."And he did not know that she attendedunion meetings.Horowitz was cognizant that unionmeetingswere beingheld because these were reported to him by "individualemployees." Employee Duncan informed him on aboutApril 22, 1974, that employee Danio "wasseenat a unionmeeting."On April 19 and 20, 1974, Horowitz read a speech toindividual employees, about 20 employees in all. (See G.C.Exh. 7.) It was decidedly opposed tounionism.At no othertimedid he speak about the Union to the employees. Hefirstlearned that a union was seeking to representRespondent's employees when he "saw people from theUnion on the 19th" of April, 1974. One of them, Joey Dif-lumera,yelled at Horowitz, "I'm from the Union. I repre-sent your employees."Steven Rosencrantz is the son of Jordan Rosencrantz,Leonard Horowitz is the son of Samuel Horowitz, and Ber-nard Horowitz is the father of Benjamin Horowitz. Each ofsaidsons is a sonof a director of Respondent. The onlystockholders of Respondentare BenjaminHorowitz, Sam-uel Horowitz, and Jordan Rosencrantz.Horowitz participated in the decision to close the furni-ture store. Said decision "was made over a period of about4 months before April" 1974, "as soon as we realized thatthe store was not profitable." Another reason contributingto ending the operation of said store was "we had previousholdups in the store," the most recent of which occurred"sometimein the early part of '74 ... Michael Maloneywas held up at gun point." Still anotherreasonfor closingsaid store was "we had to move [employee] Mr. Rueli," andalso "Ms. Wilkinson expressed a fear of working in thestore at night" because she was "fearful of holdups." As aresultMs. Wilkinson was transferred to working in thedaytime.The factors which caused Horowitz to conclude said fur-niture store "was not profitable" were, "dropin sales, num-ber one. Increased costs, number two." (See G.C. Exhs.8(a) to 8(y) for sales records from April 1972 to April1974.) "Approximately . . . towards the end of '73" theprofitability of the furniture store "started decreasing," ac-cording to Horowitz. The inventory is still kept in saidstore for the other stores of Respondent.When operating, the furniture store had three employ-ees,Margaret Wilkinson, Helen Meunier, and Frank Rueli,on a regular "full-time" basis. Rueli was transferred to takeover the duties of Mr. Danio, when the latter was dis-charged, in the panel store "since the paneling was an in-creasing and viable business. This left nobody in the furni-ture department" competent to assume Rueh's duties in thefurniture store. Although Mike Maloney might have doneso, he was needed to operate "the run to Boston twice aweek, to pick up merchandise. So, he was not available torun the warehouse." A replacement for Danio startedworking on May 5.The testimony of another witness for the General Coun-sel,David T. Barry, may be summarized as follows. He isemployed by the Retail Clerks International Union as acoordinator. In this capacity he was "involved in the orga-nizational campaign at Serv-U-Stores." Said campaign "or-iginated around April 18, 1974 " In addition to holdingthree union meetings for the employees involved he alsohad union cards distributed to such employees. EmployeesMargaret Wilkinson, Helen Meunier, and Mary Ireland at-tended all three meetings, and Duncan also attended oneof such meetings. (General Counsel contends that AndrewDuncan attended a meeting and reported to Respondent'streasurer, Ben Horowitz, that William Danio attended oneof said meetings.)About April 22, 1974, Barry, accompanied by threeother union representatives, entered Respondent's hard-ware store. Some employees were in the area at the time.Respondent's treasurer, Horowitz, "yelled and screamed"at the union people, "Get out of the store. We don't needany union here. We'll have the police throw you out." Butthey did not leave. Then Horowitz "jumped up in the airand threw himself on the floor .yelling about that wepunched him and kicked him." Soon the police arrived.On another occasion Barry heard Respondent's vicepresident,Rosencrantz, "yelling and screaming" about"Get out of the store" to the union. people in it. Further,Rosencrantz yelled, "We don't want a union. Our peoplehere don't need a union. Just get out." But they refused toleave.Then Rosencrantz said, "Get out of the store andtake all this trash with you," pointing at employees who"were standing there." Finally, Rosencrantz said that theunion people "closed up Kelly-Fredette and they put peo-ple out of business, and the union people are making bigmoney and driving big cars."At another time when Barry was in Respondent's hard-ware store Rosencrantz, holding a leash, yelled, "Get outof the store." Soon he announced over a loud speaker, "Ifyou need a leash for your dog, so you can keep your dogsin tow, we have a special on leashes." Rosencrantz alsomade some other uncomplimentary remarks. In addition,Rosencrantz sprayed an air refreshener "over our heads."But Barry also testified that on this occasion, "they" spreadit "over our heads," without identifying "them."About April 19 or 20, 1974, Barry and another unionrepresentative went to Respondent's hardware store wherehe spoke to Treasurer Ben Horowitz "about the union."Horowitz "ran out of the store and refused to speak tothem." On April 23, 1974, Barry sent a telegram to Respon-dent requesting recognition of Local 1459. (See G.C. Exh. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.)The next day he spoke to Horowitz at Respondent'shardware store about recognition, but the latter refusedsuch recognition. Then Horowitz ordered, "Get out of mystore.We don't want you here." Horowitz then accusedBarry's companion, "You kicked me; you punched me.Call the police. Call the police " And although Barry did"see Horowitz on the floor" he did not see Horowitz "fallon the floor."William Danio also appeared as a witness for the Gener-alCounsel. An abridgment of his testimony follows. Hewas operations manager for Respondent until April 25,1974, when he was terminated. On April 25, 1974, he firstbecame aware that Local 1459 was seeking to represent"certainemployees of Serv-U-Stores."When Danio"called in for sick," Ben Horowitz asked him if Danioknew of union organizing activities "that people were un-dertaking."Danio replied in the negative. That eveningNeal Bissell asked Danio the "same question."Upon returning to work on April 20 Danio was calledinto the office of Ben Horowitz. The latter again inquiredof Danio whether Danio knew Danio's "position in an or-ganizing campaign, or . . . with the Union, what position I[Danfo] should hold or take stand of, be made aware of."Danio replied that he knew and that "being in a superviso-ry capacity I was totally uninvolved, to be uninvolved withit."Then Horowitz asked Danio if Danio knew of anyonein the organizing drive or campaign, and "who initiatedthis campaign." Danio answered he did not know. SoonHorowitz requested him to compile some notes or get anyinformation possible "on people that were participating inthis organizing campaign." Danio replied in the affirmativeand did "compile those notes [and] a list of names."Among the names on the list were those of Robert Rivkin,Frank Rueli, and Francis St. Jacobs.About April 25, 1974, Danio overheard a conversationbetween Rosencrantz and Horowitz in which they said"Rivkin's position . . . was as a sales clerk . . . . He wasnot hired as a stockman . . . as a janitor, or whatever thecase may have been. He was hired for sales." That day,according to Danio, "they stripped [Rivkin] of his particu-lar functions, and degraded him by giving him jobs thatwere not in fact his position." So they took Rivkin off thesalesfloor as a salesclerk and "literally made a stock manor a janitor . . . out of him."Don Safford was a "department manager and a salesclerk." According to Danio "they harassed him [Safford] inthis position." Also, "as far as the clerks in the [wallpaper]store, basically the same thing occurred. They were takenoff the sales floor . . and they were put down into ajob ata low level." Further, according to Danio, "after I gavehim [Benjamin Horowitz] the list of people I had compiledfor him, at his request, he made known that these jobswould be altered; and they would cease making problemsor creating waves for the other people, for the rest of thepeople."On about April 20 or 22 Danio overheard Benjamin Ho-rowitz and Jordan Rosencrantz discuss "what they weregoing to do to fight this union campaign." Rosencrantzsaid that "he'd close this [warehouse and furniture] busi-nessunit by unit before he would let any union into hisstore or take his business "Danio further testified that he would be "made aware byMr. Horowitz that there was a financial strain in any oneparticular area or unit" if and when such a situation arose.But neither Horowitz nor any of the owners discussed withDanio the closing of the furniture store.On cross Danio admitted that, although he was opera-tionsmanager for Respondent, he attended a Local 1459meeting on April 20, 1974. (See G.C. Exh. 10(a).) He didthis notwithstanding that he had previously told Respon-dent that he "understood" his position as manager was notto get involved in union affairs. Also, on cross, he statedthat he was discharged by Respondent about April 25, andsoon thereafter he's "been down there [Local 1459's office]on other occasions." At the union's office he prepared andmailed a letter to Respondent's employees in which he de-scribes Respondent as antiunion and exhorts employees tobecome interested in unionism. (See Resp. Exh. 1.) Daniois now employed by the Retail Clerks International Associ-ation, having been hired by it a few weeks after Respon-dent discharged him. I have taken this into considerationin determining whether I should credit him.Adeline Spakanik was anotherwitnessfor the GeneralCounsel. Her testimony may be epitomized as follows. Shewas employed by Respondent from March to June or July1974, and on about April 19 signed a card for Local 1459.(See G.C. Exh. 12.) When she signed the card she was toldit "would only be used for an election." She later testifiedshe was told at the time of signing, "This [card was for thepurpose of getting a majority for an election," and that sheread said card before signing it. I find said card is valid andcan be counted in ascertaining whether the Union had amajority.Several witnesses for the General Counsel principallytestified that, while employees of Respondent, they signedcards for Local 1459. As their cards were received in evi-dence, their testimony will not be set forth. They are Ken-nethKnowlton, who signed on April 18 (G.C. Exh. 13);GinetteWarner, who signed on April 22 (G.C. Exh. 15);Mark Morris, on April 19 (G.C. Exh. 16); Scott Robertson,on April 18 and 19 (G.C. Exhs. 17 and 18); Patricia Czu-pryna, on April 19 and July 31 (G.C. Exhs. 19 and 20);Michael Pandolfi, on April 18 (G.C. Exh 21);i Susan Dra-peau on April 19 (G C. Exh. 22); Michael Maloney, onApril 19 (G.C. Exh. 23) but which he 2 or 3 weeks laterrecovered from Local 1459 at the union hall and "gave it toone of the owners" of Respondent;2 Donald Safford, onApril 20, "at the first union meeting" (G.C. Exh. 24), butlater retrieved it at the second meeting and then gave it toRespondent.Safford also testified that he attended a meeting held byiPandolfi also testified that shortly after the Union's campaign startedNeal Bissell said that he, Bissell, could personally guarantee that Pandolfiwould receive all the Union's benefits "if the union did not get in there "Since Bissell is not a supervisor, Respondent is not chargeable with thisPandolfi also overheard Ben Horowitz during said campaign tell employeePaul Hallet, a salesclerk, "three mistakes [on the fob] and you're out, justlike in the union " This does not violate the Act, and I so find21 find Maloney's card valid as of the date of the Union's request forrecognition, as he did not repudiate it until after said request occurred Forthe same reason I find Safford's card valid as of the date said request wasmade SERV-U-STORES, INC.45Respondent on May 15, 1974, at which the latter's officialsspoke against unionism.It need not be repeated here as Ifind that, notwithstanding unions were criticized, suchstatements did not exceed the permissible limits of Section8(c) of the Act. Safford also described changes in workingconditions which were adopted by Respondent when Local1459 appeared on the scene. These were: smoking in frontof customers, although engaged in up to then, was prohib-ited; "the families of the owners were working there afterthis time"; and former employees no longer were allowedto come into the store to talk to employees on the job,although this practice had been in effect prior to theunion's advent.On cross Safford stated that his employment by Respon-dent ended around May 15 to 18, 1974. Also on cross, hetestified that Vice President Rosencrantz asked him if hehad any complaints about his, Safford's "commission pay,"and that Safford replied that "it was low compared to whatwe used to get." Then Rosencrantz explained to Safford"commissions were low because of union activities. Thatour minds weren't on the job. That too much time wasbeing spent thinking about union affairs rather than spend-ing time on our job . . . all the union officials had beensentenced at one time, or had records of some sort." AndRosencrantz requested Safford to inform employees of theforegoing facts. I find no violation of the Act in this state-ment of Rosencrantz even though I find it manifests unionanimus.Also on cross Safford testified that, at a meeting of em-ployees called by Respondent, Rosencrantz said that "westart getting down to the bare facts of business of runninga store and completely forget the union . . . . These jerkswearing union buttons weren't helping the store." Thisstatement I find is protected by Section 8(c) of the Act.Finally, on cross, Safford declared that he signed an anti-union document or "petition" dated April 30, 1974, whichasserted,among other things, "We... DO NOT WANTTO BE REPRESENTED BY ANY UNION. . . ." "SeeR. Exh. 3 on May 7, 1974 he withdrew his signature to saidpetition " (See G C. Exh. 27.)On redirect Safford admitted that, after he asked for hisunion card (G.C. Exh. 24) to be returned to him, he signedanother such card (See G.C Exh. 26). He also gave Local1459 "my authorization for representation card that I oncewithdrew, back," and "withdrew his name" from the an-tiunion petition (see Resp. Exh. 3) which he had signed.(See G.C. Exh. 27.)Another witness for the General Counsel, Rudolph Cec-chetelli, testified that while an employee of Respondent hesigned a unioncard for Local 1459 on April 18, 1974. (SeeG.C. Exh. 28.)James Balboni, another employee, also signed such acardon the sameday (See G.C. Exh. 29.) About 2 dayslater he observed Rosencrantz and Ben Horowitz, officialsofRespondent, yelling at Local 1459 representatives inRespondent's store to "get out and take your .. . trashout. Take your trash friends with you." At another timeBalboni overheard Ray Maynard say to Dolores Kowal-czyk that he "didn't want to hear nothing in the store aboutthe union, during working hours . . . What benefits arethey going to give you? . .. . Somehow they'll [Respon-dent] pressure you or make it rough for you and you'llleave." I find no violation of the Act in this paragraph.Balboni also testified that after the Union entered thescene Respondent made the following changes in workingconditions: "we were more in the cellar than on the floor";"Mr. Horowitz was always right behindus inthe cellar";employee Bob Rivkin, who was originally employed "up-stairs on the floor selling paint," was constantly working"downstairs ... stocking shelves"; smoking, originallypermitted, was no longer allowed in the cellar "or on theselling floor while talking to customers"; previously "wetook our breaks together," but now only two were permit-ted to have such a break together; and employees whowere sons of the owners had better working conditionsthan the other employees.Finally, Balboni described Ray Maynardas (1) being incharge of the paint and wallpaper store, (2) having authori-ty to fire Balboni, (3) requiring Balboni to call Ray whenBalboni intended to be on sick leave, and (4) having au-thority to grant Balboni time off.Another employee who signed a card for Local 1459 isFrank Rueli, who did so on April 19, 1974 (see G.C. Exh.30),while working at warehousing at Respondent's furni-ture store on St. James Boulevard. On April 26, 1974, hewas transferred to the paneling department of the panelstore because Respondent closed down its said furniturestore. But no indication was given to him why the furniturestore was being closedAnother employee who signed a card for Local 1459 isJohn Byrne. (See G C. Exh. 31.) He did so on April 18,1974,while employed under Manager Ray Maynard atRespondent'spaintstore.One day Ben Horowitz,Respondent's treasurer, showed Byrne his arm which wasblack and blue and commented, "this is what the union didtome." At anothertimeByrne attended a meeting of em-ployees at which Vice President Rosencrantz "spoke to usabout the bad points about the union." On another occa-sion Rosencrantz read a letter to employees outlining their"rights ... as far as the union." At still another time, whenByrne complained about the amount of his paycheck, Ro-sencrantz replied, "go talk to yourunion man." I find thatsuch language by Respondent's officials is sanctioned bySection 8(c) of the Act.Byrne further claimed that Respondent limited one em-ployee from its paint department to a break at the sametime after the Union started its organizing campaign, butno such limit had been imposed before such campaign wasinitiated.Another change in working conditions attribut-able, according to Byrne, to the Union's organizing cam-paign,was Robert Rivkin's removal from "the sellingfloor" and assignment to working in the stockroom andalso to sweeping the cellar floor.Diane Sticco, who signed a card for Local 1459 on April18, 1974 (see G.C. Exh. 33), also testified substantially asfollows. She worked as a record clerk in Respondent's wall-paper and paint store. But when the union campaign start-ed, and she signed a union card and wore a union button,her duties were changed as follows: Although she worked"on the register on lunch hour," this work was taken fromher; also, her duty requiring her "to order the wallpaper..all of a sudden" was given to someone else. As a result 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDshe "didn't have anything to do ... I had to be on myown, to kind of find things." Further, her breaktime wasshortened after the Union's campaign commenced. Also,officials of Respondent pointed at her and employee Deb-bie, alluding to them as "no good trash "Diane described Ray Maynard's duties as comprehend-ing authority over her on such matters as obtaining permis-sion to leave before quitting time, to take time off, andwhen to take breaks; also to report or call in to him whensick or late.Diane also saw two union representatives enter the wall-paper department. "And immediately Jordie [Rosencrantz]and Ben [Horowitz] came, really, flying over . . . just reallytalking loud told them to get out of here, and take all thetrash friends with them and pointed around the store .. .[at] dust about everybody that was wearing union buttonsYou have no right to talk to our employees. Theydon't need a union." I find no violation of the Act in thisparagraph, but I do find such conduct manifests union ani-mus.About the first week of May 1974, Diane overheard RayMaynard tell some employees that "business seemed to begetting slower and they might have to lay off some help,and the first to go would be Bob Rivkin." I do not find anyviolation of the Act in such statement by Maynard.Employee Barbara Ochenkowski, who worked in thepaint and wallpaper department, signed a union card forLocal 1459 on April 19, 1974 (See G C. Exh. 34.) WhensaidUnion started its campaign Respondent sometimesdid not allow those in her department to take breaks, orpermit more than two employees at a time to take a breaktogether "if you wanted to," contrary to past practice.Also, Vice President Rosencrantz "came over and he stoodthere for two weeks watching us work" during the Union'scampign, but "he wasn't in the store ... prior to the unioncampaign." Since an employer may watch his employees atwork I find such action by Rosencrantz does not violatethe Act.Barbara also overheard Rosencrantz tell employee JohnByrne, when the latter claimed that he had become eligible"to go on commission," that if "you want commission yougo to the union and you ask them for commission." Thisoccurred "after the union cards were signed." I find thisdoes not violate the Act. She also overheard Rosencrantztellemployee Debbie Kozikowski to stop "harassing hispeople" by soliciting employees to favor the Union duringworking time. Barbara also noticed the change in DianeSticco's working conditions as described above by Diane.Finally,Barbara testified that she attended two unionmeetingsbut never wore a Local 1459 union button.Employee Andrew Duncan signed a union card for Lo-cal 1459 on April 19, 1974. (See G.C. Exh. 35) When heexpressed to Respondent's treasurer, Ben Horowitz, that hewas "unhappy with the way that the union had obtainedthe card from me," Horowitz arranged to have Duncan"talk with my [Horowitz's] lawyer," and later Duncan wasinterviewed by said counsel. At the time he was solicited byDavid Barry to sign the union card he was told by Barrythat he, Duncan, "would avoid a $50 initiation fee ... if I[Duncan did sign the card]." At some later date, probablyabout 2 weeks after signing, Duncan sought to have Local1459 return his card to him but without success. Duncanfurther testified that he attended two or threemeetings ofLocal 1459. Since such attempted withdrawal occurred af-ter the Union's request for recognition I find Duncan'scard valid in determining the Union's majority.Another employee who signed a union card for Local1459 is Cheryl Ann Spinks. It is dated April 19, 1974. (SeeG.C. Exh. 36.) She "believes" she signed it on April 24. Shealso spoke to Horowitz, who assured her "not to worry"about a news broadcast's stating that "if [a union] got inyou were required to join or else you couldn't keep yourfob " I find her card valid as I do not credit her that it wassigned on April 24. Rather, I find it was signed on April 19,the date appearing on said card.Ms. Spinks asserted that she requested that her card(G.C. Exh. 36) which she signed be returned to her because"I just decided that if I could get my card back I was goingto forget the whole thing . . . I didn't believe what theywere saying [at the two union meetings she attended] and Ijust got fed up. So I decided that this was the best way."But she also admitted that she gave her card to Local 1459at the first two meetings of Local 1459 which she attended,and "it was a few weeks [thereafter] before I asked for itback."Employee Paul Hallett signed a union card for Local1459 on April 23, 1974. So did employee Moira Neville onApril 20, 1974. (See G.C. Exhs. 38 and 39.)Employee Gerald S. Mogilka, Jr., also signed a unioncard; but at a union meeting which he went to on April 24,1974, he requested that it be given back to him and it was.Then he tore it up. He signed Respondent's Exhibit 3,which is a written statement by employees claiming they"do not want to be represented by any union." I am count-ing his card in ascertaining whether the Union had a ma-jority, as he withdrew it after Respondent received theUnion's request for recognitionAt Respondent's Dickinson Street store where MoiraNevilleworked Rosencrantz and Ben Horowitz held ameeting of employees. Rosencrantz addressed the meeting,mentioning that the employees were well off and statedthey would not get "as good a deal as they thought theywould" if the Union came in, because "what the unionwanted was your money." And he gave examples of "vari-ous places that had been unionized . . and how Kelly-Fredette had closed its doors because it didn't want aunion and moved out of the state." Then Rosencrantz add-ed that Respondent "would close its doors if it came rightdown to it."A few days later Ben Horowitz asked Moira "about [thelatter's] union card . . . why I had" signed one, and if she"wanted to get the card back." Ben told her that she "wasa valued employee . . . [and] they took care of their valuedemployees." Ben also said that "the people who were .. .fighting for the union were not considered valued employ-ees and that eventually they would all be gotten rid of . . .they [the union people] would not be there any more."Another employee who signed a union card for Local1459 is Debora Kozikowski. She did so on April 19, 1974.(See G.C. Exh. 41.) Shortly after the Union's campaign wasinitiatedRosencrantz told her "not to speak about theunion to anyone at any time," because, he added, one em- SERV-U-STORES, INC.47ployee she had spoken to about the Union became so ner-vous that said employee could not punch her register keys.Debora replied that, as she had not yet punched in on thatoccasion, "it was none of your business." This incident,according to Debora, took place in the parking lot 15 min-utes before her scheduled starting time. I find no violationof the Act in the above statement.On another occasion Debora heard Rosencrantz instructRay Maynard that the Union should not be "spoken of onhis store hours." Maynard told him not to worry about itAnd shortly after the union campaign started Deboraheard owners Rosencrantz and Ben Horowitz tell twounion representatives in the store that the latter "were bigzeros, big nothings, and that all of the employees who sup-ported them were the same . . and [also] were trash." Ialso find no violation of the Act in this paragraph.Debora also attended a meeting called by Respondentfor its employees at the wallpaper store on St. James Boule-vard very shortly after Rosencrantz shouted "we've had abomb scare, we've had a threatening phone call." At an-other time he said that Kelly-Fredette "had gone throughthe same [union] ordeal [as Respondent] and that they hadto close up because they couldn't survive."According to Debora, after the union campaign started,(1) "members of the family started walking around thestore, (2) the owners started making snide remarks," (3)shortly after employee Mary Ireland was discharged BenHorowitz told Ray Maynard, "We're getting them one byone," (4) employees no longer were allowed "to speak free-ly with your fellow employees," and (5) breaks were short-ened. Only items (4) and (5) are violations of the Act, asfound elsewhere herein; items (1) and (2) are not viola-tions, and (3) is too indefinite to constitute a violation ofthe Act.On another occasion Ray Maynard told a group of em-ployees, including Debora, the "the union no good forServ-U and that they didn't want it to interfere with ourworking habits and that we weren't to talk about the unionin the store." Elsewhere I have found this a violation of theAct. At another time, according to Debora, "we were told[by an unnamed official of Respondent] that work was get-ting so slow that they might have to cut people's hours soas not to have to lay off any people, and if it didn't workthen they would have to lay people off." But Respondenthad not had a layoff in the past. I find no violation in thislast statement as the official is not identified.At another time NealBissell askeda group of employeeswhat they "felt were important . . . and if there was any-thing else we would like the owners to consider changingand write it" on a "grievance" sheet of paper he gave them.He added he felt sure Respondent "would consider thisgrievance sheet." Since Bissell has not been shown to be asupervisor, this statement may not be imputed to Respon-dent.Following Mary Ireland's discharge Debora overheardJordan Rosencrantz tell Ray Maynard, "Mary Ann [Ire-land] called to tell me that her child [was] sick and shecouldn't be in for a week and I [Rosencrantz] told her wecould do very well without her " This statement does notviolate theActDebora at another time after MaryIreland's discharge also heard Ben Horowitz tell Ray May-nard "we're getting them one by one." This last utterancedoes not violate the Act as it is too indefinite to imply thatprounionemployeeswereunlawfullydiscriminatedagainst.About September 1974, Mary Ireland was called back towork. But Debora was instructed by Rosencrantz "not tobother her [Mary] while she was working." This occasionwhich caused Rosencrantz' order was that Debora hadasked Mary if Mary wanted coffee. I find no violation ofthe Act in this statement. Debora also heard over the paintstore's loudspeaker a statement by Rosencrantz that "theywere advertising to buy pest control to get [rid?] of unwant-ed pests." (The General Counsel contends this consitututes"disparaging union officials in the presence of employees"within paragraph 8(d) of the complaint.) I find no violationof the Act in this comment. But Debora claimed "an-nouncements" were "not usually made over the loudspeak-er."However, there were no union representatives in thepaint store when said "sale was announced over the loud-speaker, but there were such representatives "in the otherstores."Employee Robert N. Rivkin signed a union card for Lo-cal 1459 on April 18, 1974 (See G.C. Exh. 43.) He workedunder Ray Maynard in the paint and wallpaper store.Maynard supervised him, so that he had to report to May-nard to obtain leave or time off, and also took orders fromMaynard.Rivkin once heard Ben Horowitz and Rosencrantz "yell-ing at [Local 1459] representatives [in the store] and tellingthem to get out of the store or they'd call the police andhave them thrown out . . . . There was some more com-motion . . . yelling and screaming-all of a sudden I[Rivkin] saw Horowitzjump back and fall down . . . [Ho-rowitz]was . . . claiming that [the union representative]had punched him and kicked him on the ground." ButRivkin insisted that he "did not see any of the union repre-sentatives push or kick . . . down" Horowitz. I find noviolation of the Act in anything depicted in this paragraph.Rivkin also obtained a union card from Robert O'Con-nor on July 17, 1974. (See G.C. Exh 44) This occurredafterMay 1974, when his employment with Respondentterminated and while he was employed by Local 1459.O'Connor's card is not being counted as it was signed longafter the Union's request for recognition on April 24.Mary Ireland testified for the General Counsel. A con-spectus of her testimony follows. She works for Respon-dent and on April 19, 1974, signed a union card for Local1459. (See G.C. Exh 45.) She also attended three Local1459 meetings. (See G.C. Exhs. 10(a), (b), and (c).) In addi-tion, she wore a union button. She described changes inworking conditions adopted by Respondent after the unioncampaign was started, but as other witnessess,supra,al-ready testified as to them, such changes are not repeatedhereDuring said union campaign Ben Horowitz read toher a prepared statement that "we were getting things fromthe company that we wouldn't probably get if we had aunion; things like commission and paid vacation-thingsof that line" (See G.C. Exh. 7.) At another time eitherHorowitz or Rosencrantz told employees that they couldnot "speak about the union on store property or duringworking hours " At another time she overheard Rosen- 48DECISIONSOF NATIONALLABOR RELATIONS BOARDcrantz tell employee John Byrne, in response to the latter'sinquiring about his commission, "Commission? Ask yourunion representatives about your commission " But I findnothing contravening the Act in such reply by Rosen-crantz.At still another time Ireland heard Rosencrantz call twoLocal 1459 representatives in the store "bloodsuckers," or-dered them out of the store, and said he was "going to callthe police." I find no violation of the Act in this accusa-tion. Sam Horowitz, who was present at the time, accusedsaid union officials of "closing a lot of stores." When Bar-ry, one of the union officials, asked, "what do you meanwe've closed a lot of stores?" Sam Horowitz shouted, "well,what about Kelly-Fredette?"On April 24, 1974, Mary Ireland went home early be-cause of a sore throat after obtaining permission thereforfrom Rosencrantz. Immediately after she punched out Ro-sencrantz pulled out her card from the rack. Upon arrivinghome she telephoned him that she would return to workthe next day if her throat improved. On April 25 she tele-phoned she would stay out as her throat still bothered her.Later that day she again called the paint store and toldRosencrantz that her child had chicken pox. He instructedher not to come to work because she "could be conta-gious." Although she insisted to him that she was availablefor work, he replied, "We can do fine here without you."Some days later Ms. Ireland went to the store to talk toMs. Kowalczyk. Rosencrantz happened to see them and,when they inquired of him if they could get their cardsback from the Union, he replied there was "nothing [I]could do for you . . . at this time my heart is full of ha-tred."He also mentioned that although Respondent hadnever had a layoff in the past "perhaps there might be oneif the union got in." I find nothing in this paragraph whichcontravenes the Act, as no threat was made to resort tolayoffs if the Union got in.The following Monday, i.e., about May 6, Ms. Irelandreported to work, but her card was not in its place in therack.When she inquired of Ben Horowitz about this hereplied that she "was terminated [because] you didn't callin every day." So she told him that Rosencrantz told her toremain away because she might be contagious. Neverthe-lessBen refused to set aside or revoke said termination.But once before she stayed out for 3 or 4 days, calling inonly the first day, without being reprimanded or penalizedfor failing to call again. In fact she had not prior to saidMay 6 been instructed to call in every day while absentbecause of illness.Itwas stipulated that Ms. Ireland has been reinstated "toa same or comparable position . . . to her former or sub-stantially equivalent position."Margaret Wilkinson gave substantially the following tes-timony for the General Counsel. While employed for Re-spondent at its unfinished furniture store she signed aunion card for Local 1459 on April 19, 1974. (See G.C.Exh. 48.) She attended three of its meetings. (See G.C.Exhs. 10(a)- (c).) On April 26 she "opened up [said store] asusual." But about 11 a.m. Rosencrantz and Ben Horowitz"came in and said they were closing the unfinished furni-ture store, that it was temporarily closed, that it was eco-nomically unpleasable [unfeasible?] to keep it opened... .We'd like you to go to the hardware store . . . [to do] thesame thing you're doing here." When Margaret asked,"How can I sell furniture in the hardware store?" Horowitzreplied, "You can talk to the customers and answer thetelephone." But Margaret answered, "I might as well gohome," and she did leave. At no time prior to said April 26had she been informed that Respondent was contemplat-ing closing said store or that it was in bad financial condi-tion.At the time said store was closed, according to Margaret,she "hadn't noticed, its kind of hard to say" how saleswent. Sales "were up and down To me, I was doing fairlygood . . . that's all I can say " She claims that she"couldn't handle certain things" at the hardware store,such as "plumbing . . . some of the garden things" becauseshe "had a hand condition ... eczematoid dermatitis."Rosencrantz was aware of this condition of her hands.Margaret also stayed out of worksometimes.She calledin the first day in such situations and stated how manydays she would be out. Then on the last day out she calledto inform Respondent that she "would be in ... tomor-row." And she knows of no rule requiring employees "tocall in on a daily basis if they had previously informed thestore that they were to be out for a number of days."The store at which Margaret worked received a shipmentof furniture on April 25, 1974. (See G.C Exh. 49(b).) Shealso testified that General Counsel's Exhibits 49 and 50 areinventory books for the furniture store.After the furniture store was closed Margaret receivedon September 23, 1974, a written offer to be reinstated "tomy former position . . . Reasonably the same or some-thing ..Substantially equivalent." (See Resp. Exh. 14 foritswording.) On September 26 she responded in writingaccepting said offer. (See Resp. Exh. 15.) However, on call-ing Ben Horowitz she ascertained the Respondent was of-fering her the same job she had at the hardware store. Soshe told him, "I don't think I'll be in."The president of Local 1459, Joseph J. Diflumera,testi-fied for the General Counsel. An abridgment of his testi-mony is here set forth. He was in charge of said union'sorganizational campaign at Respondent's stores. Amongother things he spoke to employees and sought to inducethem to sign "an authorization card for representation" ofthem by said Union. He told them such a card "can beused for three things . it can be used for an election, itcan be used for a cross check with the employer, and .. .ifwe have a majority, those cards would be used to provea majority status based on the overall unit." He also toldthem "there is no initiation fee." The Union's practice dur-ing such campaigns is to charge no initiation fees or dues"until we have a contract," and after a contract is executed"they will pay monthly dues" and only those hired after thecontract is signed will also pay an initiation fee.Itwas stipulated that the following were the only personsemployed by Respondent: 47 employees whosenames ap-pear on General Counsel's Exhibit 9 were in Respondent'semploy on April 25, 1974. In addition, the following indi-viduals were so employed on said date: Raymond May-nard,Charles Lemarche, and Michael Prendergast, whowere store managers, Leonard Horowitz (a son), StevenRosencrantz (a son), Bernard Horowitz (father), Ernie Stel- SERV-U-STORES, INC49zer, and Rudi Cecchetelli. No other individuals were em-ployed by Respondent between April 23 through April 25,1974, other than "the three owners and their wives." It wasalso stipulated that James Bonatakis was not employed byRespondent prior to April 26, 1974.Delores Kowalczyk, another witness called by the Gen-eral Counsel, testified substantially as follows. As an em-ployee of Respondent she signed a union card for Local1459 on April 19, 1974. (See G.C Exh. 55, where the datethereon is erroneously given as 1973.) She worked underRay Maynard and she attended two Local 1459 meetings.(See G.C. Exhs. 10(b) and (c).) In late April or early May1974,Maynard told her "there would be no union talk."Then he asked her, "Why would you like a union here?" Ifind this question is not coercive and, consequently, doesnot violate the Act. She replied, "for better benefits and formore security and vacations." So he replied, "You peoplethat want unions, the price of oil has gone up . . . . If [theunion] doesn't get in here, they'll get you out one way orthe other . . . they'll lay you off . . they'll get you outsome way."After the Union appeared on the scene there werechanges in the working conditions of Delores, i.e., she hadto vacuum, wash windows, dust, and repair wallpaperbooks, although she did not previously perform such serv-ices for Respondent. Also her lunch hour was changed. Shewas given such changes by Maynard and also by Rosen-crantz.Helen Meunier gave testimony for the General Counselsubstantially as follows. As a furniture store employee ofRespondent she signed a union card for Local 1459 onApril 19, 1974. (See G.C. Exh. 56.) She attended threemeetings of said Union. (See G.C. Exhs. 10(a), (b), and (c) )The day before the furniture store closed Ben Horowitztold her they were going to a union meeting Sunday nightand the employees are "under the impression that it's goingto be a union meeting Sunday night and the employees areunder the impression that its going to be a vote for aunion, but . . . it is not . . . there has to be a Governmentelection." I find no violation of the Act in said statement.On April 26, when Helen reported to work she saw a signon the furniture store stating it was closed and "Inquire at65 St. James Avenue." Consequently she proceeded toRespondent's hardware store where she spoke to Ben Ho-rowitz. He informed her "they had to close because it waseconomically unfeasible " When she asked why he did notmentionthis the night before, he replied, "We didn't decideuntil this morning it was going to close . . . You'll go towork for Mr. Cardin." Helen then told him she was soupset that she wanted to take off until Monday, but he saidhe could hold her job for her only until Saturday. Nothingin this paragraph contravenes the Act, and I so find.However, Helen became ill on Friday, so that her broth-er called Respondent to state that her illness would keepher away from work on Saturday. Consequently sheshowed up for work on Monday, and Eileen Sears showedher how to do her new job. Helen did such work, i.e., tostock shelves, on Monday. On Tuesday Helen complainedtoHorowitz that she could not do such work because "itwas too much like a factory and I can't stand it." But hetold her she "had to learn the floor before she went doingoffice work." So she "returned my smock and walked out."At no time did Respondent tell her that the furniturestore would be closed or that it contemplated closing saidstore, or that such store was in any sort of financial diffi-culty.Actually, "business on [her] shift never seemed todrop. It never seemed to fluctuate at all. It always seemedpretty level." In October 1974, Respondent wrote her offer-ing her reinstatement to her "former or substantially equiv-alentjob." She accepted and was assigned to a cash registerin the hardware store until April 1975.In early April 1975, Respondent "started training a newgirl" to be the "main" on the register, so that Helen be-came "the spare register." As a result Helen was "markingthe merchandise most of the time." Around April 14 Oper-ationsManager Wallett told her to do some work for ChrisBonatakis by stocking shelves with housewares. After 2hours of this Helen went home when Rosencrantz told herhe had received a phone call that her daughter had takenill.The following Monday she came back to the job ofstocking shelves. Wallett told her he did not knowifHelenwould remain permanently on this job as it depended onwhether the "main" register girl could qualify as such"main." So Helen replied she thought she "could not staybecause [her new job] is not the type of work I applied for..I'm not going to work. I don't like this work .. . thiswas not my work . . . for all the harassment and minorthings that I've been brought into the office about, it wastoo much. I couldn't take it. He said he `understood' and`knew it was hard work under those conditions."' So shegave him her smocks which she used on the job and thenleftHelen described some of theinstanceswhich she charac-tized as "harassment" in the previous paragraph above.Once Wallett, in the presence of Rosencrantz, called herinto the office and made it clear to her that she "had nobusiness discussing pay rates or anything else with any-body, and [she] should keep [her] opinion to [herself]."Also she was "called into the office [by both Horowitz andRosencrantz] on several occasions for my [cash] drawersupposedly being short." But her drawer, according to hertestimony, was never short to her knowledge Another timeWallettaccusedherofcriticizingthequalityofRespondent's bags to a customer and also being rude tosaid customer. But such customer was never identified toher.Moreover she never criticized the quality ofRespondent's products and no customer ever complainedthat she was rude. On another occasion Wallett criticizedher for talking "not right" over the intercom and warnedher "don't talk" over the intercom "like that." Also Wallettonce called her a "klutz,"i.e., "itmeansclumsy," accord-ing to Helen. Further, Wallett refused her request to workSaturday mornings instead of Saturday afternoons, but oneother employee was given more hours to work on Tuesdayat such employee's request.Continuing,Ms. Meunier testified that "there were somany . . . other remarks made to her .during the peri-od in which [she was] working in the hardware store" thatshe "can't recall a lot of instances." Once Rosencrantz saidto her, "get going fanny." But she "didn't pay much atten-tion to him because ... I've gotten these remarks so much 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat I was just used to them." Other times he told her shehad "no business to express [her] opinions ...itwas noneof [her] business" about how "things" were done in thestore."When Ms. Meunier left Respondent she asked the Statefor unemployment compensation. Respondent opposed herclaim on the ground she "did not want to work anymoreLeft work voluntarily without good cause attributable tothe employing unit or its agent. It takes less effort tocollectunemployment than to work." (See G.C. Exh 57.)On cross Ms Meunier admitted that Respondent onSeptember 23, 1974, wrote her, and she received on Sep-tember 25 a letter offering her "immediate and uncondi-tional reinstatement to your former or substantially equiva-lent position as an employee of this Company." (See Resp.Exh. 17.) In her letter to Respondent dated September 26,1974, she accepted said offer. (See Resp. Exh. 18.) She re-turned to work about October 3 or 4, and she was given ajob in the hardware store as a cashier. Such work includedpunching the cash register, bagging, pricing items, andchanging prices.About 7 months later she was assigned to a different job.She worked at it for about 2 hours on a Monday her firstday on it, and then went home. When she returned onFriday she observed someone else performing her formerfunctions as a cashier. She told Wallett that she "did notwant" her newjob if it was to be permanent. Then she quit,tellingWallett, "I'm not going to stock shelves. This iswhat happened before and I'm not going to do it now."At this hearing it was stipulated that General Counsel'sExhibits 54(a) and 54(b) contain "a list of employees in theunit and their hourly wage rate."Charles Lamarche, manager of Respondent's Dickinson(misspelled as Dickerson in the transcript) Street store, wascalled as a witness by the General Counsel. An adequatesummary of his testimony follows. Although he is on aweekly salary basis, he punches a timecard because he ispaid for any time put in which exceeds 42 hours a week. Heis incharge of the employees in the store, "see that theirjobs are done and . that the store runs smoothly " Em-ployees come to him "if they want to swap days with some-body, [take] time off . . and I take care of that in my ownway" But he can grant only a "short time off".a fewhours .if it involves more time like 2 or 3 days or some-thing like that then definitely I would get in touch with theoffice . . . to get the authority to grant this time off . . Iwouldn't take it upon myself to grant 2 or 3 days off."Employees who are out sick call him, and he "in turn willcall the office." But the office would decide whether La-marche should be given "a replacement for that day" onwhich an employee remains out because of illness.He also castigates employees who don't obey him andinitials timecards of employees "when they forget to punchin."He can recommend a raise for an employee in hisstore.He cannot discipline employees, but he has "the au-thority to make a few criticisms if I'm not happy with anemployee." And he would "report" to the "office" any em-ployee whose "performance" was not satisfactory. He oncerecommended an employee to be promoted. There are fourfull-timeemployees and one full-time employee besideshimself who work in his store. Finally, he said dischargesof employees are "discussed" with him by the office.On cross Lamarch testified he did not actually recom-mend an employee to be promoted. Rather, he was told byBen Horowitz that Ben "was entertaining the thought ofmaking Cheryl [Spinks] the assistant manager in the store,and what did [Lamarche] think of the suggestion. And I[Lamarche] told him . . . she was deserving of it." ButLamarche insisted that Spinks did not come to him and askhim to endorse her for such position. Further, on cross,Lamarche admitted he was not familiar with what wagesemployees in the store receive, and did not mention to hissuperiors any specific amount of increase when he recom-mended any employee for a raise in payRobert Rivkin, who had previously testified as a witnessfor the General Counsel, was recalled by the latter to testi-fy further, as follows. Prior to the advent of the Union he"was hired strictly as sales on the floor." His "main func-tionwas dealing with the public [in] selling . .." but"when the union did start ... [he] found [himself] workingin the basement of the store . . actually sweeping thefloors, rearranging everything down there; cleaning up thetrash." In addition, when he "was downstairs" he "wascontinually being observed by either Horowitz or Rosen-crantz to make sure that my work was being done . . . [andhe made less pay in the basement because he received nosales commissions.] Also prior to the union campaign wewere able to smoke downstairs while we were down therefor something. But after the union campaign started wewere told . . . that we can no longer smoke downstairs."There was also a change in their breaktime after the Unioncame on the scene.Another change suffered by Rivkin was that he could nolonger enter the cashier's "cage." But Ray Maynard gaveas the reason for this that "a shortage had been discoveredand they wanted one person, evidently, in charge" of han-dling money.Rivkin wore union buttons in Respondent's store wherehe performed services. Ben Horowitz asked him why he,Rivkin, was wearing such buttons So did Ray Maynard,who also commented that, since Rivkin was not yet aunion member why did the latter wear such buttons. ThenMaynard added, "I hope this doesn't interfere with ourrelationship .Serv-U doesn't really need a union. . .there would be too much static between the people that didwant it and the people that didn't want it." I find no unfairlabor practices were committed by the utterances set forthin this paragraph.On one occasion the "owners" of Respondent yelled attwo union representatives who had entered the store, "Getout of the store. We'll call the policeWe'll have youthrown out . . [You] are a bunch of garbage And takethis trash [pointing at Rivkin and two other employees]with you." At another time the "owners pushed out thecustomers" in Rivkin's store with the comment, "there wasa bomb scare " As soon as the store had been cleared ofcustomers the "owners" held a meeting of employees. ThenRosencrantz said an employee "now on commission . .wants more money." No violation is disclosed by this laststatement of Rosencrantz. Rivkin assumed Rosencrantzwas referring to him in this last remarkOn cross Rivkin admitted that before the Union's cam- SERV-U-STORES, INC.51paign started sometimes he went to the basement to fillorders for customers, or to "stock the shelves down there,"or to "sweep it," or to "get things for" Ben Horowitz.Moira Neville was also recalled as a witness by the GeneralCounsel. Her further testimony may be adequately con-densed as follows. She worked under Manager Jack La-marche at Respondent's Dickinson Street store. He openedand closed said store. He had authority "over my hours,"so that he gave her time off when she requested it; she alsocalled him when she was sick; he set their lunch hours; andhe signed her timecard when she forgot to punch in. The"owners" rarely came to her store, and then for "rarelymore than five minutes," but about twice a month "itwould be around supper time." Lamarche also "took careof the money" at said store and also of "overrings andunderrings."Still another witness recalled to the stand by the GeneralCounsel is Delores Kowalczyk. A summary of her addi-tional testimony is here set forth. In late April 1974, shespoke to Rosencrantz in the presence of Mary Ireland. De-lores asked him what he "could do about it" if she andMary "took the union card and gave it to him." He thencalled over Don Safford and told him, "Tell the girls howyou brought your union card back." Safford answered, "Ihanded it to you, Mr. Rosencrantz." Rosencrantz said,"No you didn't." Thereupon Safford stated, "Oh, that'sright, I put it on your desk." Then Safford left. No viola-tion of the Act, I find, is revealed in this paragraph.Continuing, Rosencrantz told Delores, "I can't promiseyou anything if you return your cards. If the union does getin here, when work is slow I'll have to lay you off which wehaven't done in ten years [and] if the union dues aren'tpaid within a week I'd automatically have to fire you . . .Ihave so much hatred in me if you'd like to hand them tome go put them on my desk." This last sentence does notcontain any threat and, therefore, is protected by Section8(c) of the Act.On another occasion at the end of April 1974, Rosen-crantz instructed Delores, "no union talk," while she wasspeaking to fellow employees. But she was not then talkingabout the Union. In the past Rosencrantz had seen Delorestalking to other employees while on the job but he did notforbid such conversations. In fact she insisted that employ-ees had been allowed to talk while they were working. Ihave found below that this order by Rosencrantz violatesthe Act as it forbids union talk while it pernuts other talkamong employees during worktime.Delores worked in Respondent's paint store under RayMaynard, who gave orders.At this point the General Counsel rested.B. Respondent's DefenseAlthough Respondent's vice president, Jordan Rosen-crantz, was called as a witness by the General Counsel, theformer also testified as a witness for the Respondent. Histestimony as Respondent's witness may be stated as fol-lows. His son Stephen, who is 16 years old, has been em-ployed by Respondent for about 2 years as a sales andstock clerk, working 6 to 8 hours on Saturdays, because heattended school on weekdays. Stephen also worked onenight a week for a couple hours during schooldays, andalso worked "during the school vacation" 48 hours a week.Shortly after the Union's campaign commenced unionrepresentatives, one of whom was David Barry, visitedRespondent's paint and wallpaper store. As Rosencrantzapproached them Barry commented, "Here comes thathook noseagain,"Then Rosencrantz ordered the two rep-resentatives out of the store, telling them "you're disruptingmy business. You're making a commotion throughout, andyou're agitating everybody." Rosencrantz also told "theperson who was standing," but whom he did not know,"get your trash out of here. You're driving up a big .. .cadillac . . . and you're telling everybody they're in a pov-erty level. Get out of here and take your trash friends withyou." Barry then spoke up with "get your people out ofpoverty level and then maybe you won't see me." Since theunion representatives failed to leave Rosencrantz "at-tempted to call the police."In April 1974, shortly after the Union's campaign start-ed,Rosencrantz put up a sign in the "break room" of allRespondent's stores reading "only two employees at a timeduring break, fifteen minutes each." This was done be-cause his partner, Ben Horowitz, observed six people in thebreakroom at the same time.Rosencrantz on April 24, 1974, was called during lunch-time on the telephoneby employee MaryIreland to informhim she was sick and therefore would be out but would be"back in on the regular time." So he told her, "O.K." ButIreland did not report to work the next day. He did not seeIreland again until May 1, at which time she was accompa-nied by Dolores Kowalczyk. Ireland asked to speak to him"in private...pertaining to union matters."But he insist-ed "we can talk right here." When Ireland characterizedthis reply as "highly unusual," he replied, "In no way am Igoing to threaten you, coerce you, and I'm not going topromise you anything; and with you knowing that what doyou have to discuss?"Ireland then stated, "I'd like to know that if I withdrawmy support of the union and get cards back would you .. .try to give up . . . revengeful reprisals for it?" Rosencrantzreplied, "I'm not going to anyway coerce you or threatenyou or promise you anything . . . . You do what you thinkis right." Rosencrantz conveyed the subject of said conver-sation with Ireland to his partner, Ben Horowitz.Rosen-crantz insists he did not discharge Ireland.In April 1974, shortly after the Union's advent, Rosen-crantz had a conversation with John Byrne. The latterwanted to know when his commission would be includedin his paycheck. Rosencrantz replied, "go ask your unionrepresentative." However, at this time Rosencrantz did notknow whether Byrne "was on commission."About May 6 or 7, 1974, Rosencrantz spoke to a groupof employees, one of whom was Donald Safford. He toldthem that, "there seems to be sort of a cloud of gloomhanging over everybody [which] ... I'd like to be able todispel."He added he believed they would be able "to dotheir job a lot easier and a lot better because we have nowa new operations manager [who] . . is Mr. Wallett." Buthe did not then or at any other time "have a private meet-ing" with SaffordNevertheless Rosencrantz did speak to Safford shortly 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter the Union's campaign was initiated. Safford informedhim that Safford was "going to be getting my union cardback. I've had a change of heart." Rosencrantz assuredhim "whatever you do is your business. You do what youthink is right." A day or two later Rosencrantz sawSafford's union card "setting" on top of a desk in the of-fice, and observed "another union card . . . with it." Saidother card was Mike Maloney's. So Rosencrantz picked upthose two union cards and left them "in our back roomwhere we eat."About April 25, 1974, Rosencrantz read a preparedspeech to Respondent's employees in three of its stores. Itisantiunion in effect. It also points out benefits over andabove regular wages which employees received in workingfor Respondent. (See Resp. Exhs. 20 and 21.)In April 1974, Rosencrantz spoke to Debbie Kozikowskiabout a complaint which employee Pat Sabrina, "in a veryhighly agitated way," made to him against Debbie. Pat hadrequested Rosencrantz to "get that Debbie away from meandjust keep her from talking to me " So he told Debbie tostop "agitating" Pat and to "confine yourself to doing ex-actly what you were hired for . . . you . . . agitated my girl[Pat] to such a point where I literally had to take her off theregister... ." But he did not ask Debbie to give her ver-sion of this incident.Another witness for Respondent, Harvey Wallett, its op-erations manager since May 6, 1974, testified substantiallyas follows. As such official he made some changes in work-ing conditions. (I) He objected "very strongly" to smokingby employees "on the floor ... waiting on a customer." Sohe prohibited such smoking Also, he forbade smoking "inany cellar" of a store because "there's inflammable materi-als in the cellars."(2) In addition, he stopped talking byemployees to nonemployee friends during working hoursand thus ignoring "customers [who] came first and fore-most."Alluding to cashier Helen Meunier, he described her as"a little bit on the slow side " As such cashier her dutiesrequired her also to do marking, ticketing, or "any otherodd and sorted jobs" when not busy on the register. "Itcame to a point where she was so slow on the register I[Wallett] had to use her as a bagger rather than a registergirl."Also, Helen had shortages and "overages" in her cashregister. But other cashiers also had such experiences. Andonce a customer complained to Wallett that Helen was "avery impertinent girl. She argued with me." So he told her,"You have to be nice to our customers." He claimed shewas "kind of skimpy to customers." However, he has alsotalked to other employees against whom customers lodgedcomplaints.About April 17 or 18, 1975, Wallett spoke to Ms. Meuni-er. She had been working on stock the previous few daysand ask him how long she would perform this function. Hereplied that when she's not busy on cash registers she willdo stock work because "we can't have two girls at the regis-ter doing nothing." Thereupon she handed him her smockand said, "I can't work on those conditions any more."And she then quit her job and left.On cross Wallett admitted that only one customer com-plained that Helen did not treat her well. And on cross headmitted he did not ask Helen to give her version of thisincident, but he later changed his testimony to say he didso ask her. Further, on cross, he admitted that Ms.Meunier's failure to provide such customer with a bag(which caused the complaint) "wasn't so much the individ-ual cashier as the policy of the store." Further, on cross, hestated "her work was actually satisfactory after the firstfew weeks that she went back to work."Another witness for Respondent, employee Mary Cas-seles, gave substantially the following testimony for it. Shedrafted a paper stating that the employees who signed it"are not interested in being represented by a union at Serv-U Stores." No one asked her to prepare this instrument ortell her what words to insert in it.Still another witness for Respondent is Christine Bona-takis, one of its employees. She testified substantially asfollows. She prepared Respondent's Exhibit 3, a rejectedpetition dated April 30, 1974, stating in part, "We ... DONOT WANT TO BE REPRESENTED BY ANYUNION," and signed by many employees. Those whosigned were solicited by her to do so. But she kept it in heroffice desk drawer, showing it to no one until the weekbefore she testified on August 7, 1975. Then she handed itto Ben Horowitz who, she testified, did not "know about itbefore." Nor had she talked to any of the owners aboutsaid petition prior to giving it to Ben.Margaret English, another employee, gave substantiallythe following testimony for Respondent. During theUnion's campaign she overheard a conversation betweenRobert Rivkin and a customer. When the customer com-plained about the price, $3.69, of an article he wanted,Rivkin replied, "Yah, I know. It should be $2.69." Also,Ms. English claimed that Rivkin would answer questionsof customers as to where articles could be found but wouldmake "no effort to go help [the customer] look for it oranything."On cross Ms. English admitted she assisted Ms. Bona-takis in preparing and circulating the antiunion petition.She also signed another antiunion petition but never signeda unioncard for Local 1459.PaulWinnick, a witness for Respondent, gave the fol-lowing testimony In April 1974, he was "employed as asubrep for Paris Associates who are a group of manufac-turers' representatives representing different manufacturersthroughout six New England states." In that capacity hesold Respondent a line of unfinished furniture. On April 3,1974, he called on Respondent's employee Margaret Wil-kinson to make a sale to it and did consummate such sale.Although on April 8 Ben Horowitz telephoned him cancel-ing said order, Winnick's employer denied such attempt tocancel said order even though Winnick recommended res-cinding itAbout a week after April 8 Winnick had occasion tospeak to Ben Horowitz in the latter's office. Ben explainedthat the foregoing order was sought to be abrogated be-cause the cost of unfinished furniture had "climbed sogreatly . . . that he felt it would not be a worthy item anylonger to make money with or to make a profit as such."Further, Ben informed him that Respondent was "going toclose [its] furniture outlet" because there was not a profitmargin suitable for him." Winnick did not thereafter re-ceive any order from Respondent for unfinished furniture. SERV-U-STORES, INC.53Winnick finally stated that the price of such furniture wasraised three times, for a total of about 25 percent, from late1973 to early 1974.Respondent's vice president, Benjamin Horowitz, testi-fied for it. His testimony may be abridged as follows.Respondent's Exhibits 2(a) through 22(b) indicate thesales, expenses, and bank deposits of Respondent's furni-ture, paint, and hardware departments. Respondent's Ex-hibit 23 (rejected) indicates furniture sales as well as salesfor all departments in a "summary and a comparison" tak-en from Respondent's Exhibit 22.Ben Horowitz asserted that Ernie Stelzer, who did notpunch a timeclock, was employed by Respondent on apart-time basis, for 6 hours each week, as "he was studyingfor an exam in another job." Stelzer was a full-time po-liceman for the city. Ben's nephew, Leonard Horowitz, wasemployed "usually .. . on Saturdays, and sometimes afterschool, and sometimes on vacations." And Ben's fatherwas employed by Respondent 20 hours a week at $50 aweek.On April 22, 1974, union representatives, one of whomwas Barry, entered Respondent's hardware store. As Bensoon heard loud noises near them he came to such repre-sentativeswho at the time were part of "a little groupformed over in the electrical department." So Ben "keptsaying" to this group, "break it up." At this point UnionRepresentativeAbdow pushed Ben causing Ben to fallbackwards. Soon Ben observed police "right behind him"and he "guessed they walked out of the store with the po-lice."About April 15, 1974, Ben "had occasion" to change theworking conditions of some employees. First, in the "breakroom", he limited "two people in [said] room at a time, and15minutes each." This was adopted because he noticed "afew customers in the store and . . . looked around and . . .only saw Mr. Maynard." When he asked Maynard whereeverybody was, Maynard replied, "on break." So Ben wentimmediately to the breakroom where he observed six em-ployees.The same day Ben also put employee John Byrne on acommission basis. But Ben told Byrne that Byrne would"be getting it the second week." And Ben denies that heever spoke to employee Moira Neville in regard to theUnion.Continuing,BencharacterizedemployeeRobertRivkin's work as excellent prior to the appearance of Local1459 on the scene. But after said Union began organizingRespondent's employees Ben "felt that [Rivkin] was out toruinmy business." This conclusion was reached becauseBen received complaints from customers "of [Rivkin's] atti-tude; the remarks that [Rivkin] made to them." Ben alsoheard Rivkin tell a customer that an article cost "$3.69, butit should be $2.69." Ben also claimed that Rivkin admittedto him that Rivkin placed "black marking" on a can ofpaint reading, "Bob's special paint." On another occasionBen saw Rivkin "just throwing cases .. . all over" thebasement of the store.Further testifying, Ben Horowitz insisted that shortly af-ter the Union's campaign was initiated he heard BobRivkin shout to a group of Respondent's customers, "Youshould do your shopping in J. M. Fields." On another oc-casion a customer protested to Ben that Rivkin paid noattention to the former but instead chatted with "the regis-ter girl. . . Neither one of them said boo to me," accord-ing to the customer who brought this to Ben's attention.But in both of the above instances Ben did not castigate oreven talk to Rivkin for such conduct.On cross Ben asserted that he had "approximately half adozen" additional "complaints from customers" regardingRivkin, but Ben did not speak to Rivkin concerning suchincidents.Nevertheless,althoughBen "thought" thatRivkin was "trying to ruin" Respondent's business "withrepeated incidents" Ben did not discharge him because"there was a lot of union situation.I [Ben]didn't need anychanges" against Respondent by the union, Local 1459.Yet Ben fired employee Mary Ireland for violating "my[i.e.,Ben's] rules and regulations."Further, on cross, Horowitz testified that, as a result ofthe employees going to the breakroom Maynard was theonly one on the sales floor; nevertheless, he, Horowitz, saidnothing to Maynard as to why Maynard allowed all theemployees to take a break at the same time and thus to failto take care of customers at the store.Also, on cross, Horowitz insisted that, although the fig-ures as to sales appearing in Respondent's Exhibits 21(a)through 21(bb) do not disclose "the profitability" of eachstore, and no figures are "ever broken down by stores," he"can tell by sales how one store is doing with regards toprofitability in comparison to another store. Based on sales... . And that's how [he] made the decision to close thefurniture store . . . . Without question, absolutely." How-ever, he does not "have the year end profit for each store"in said figures, but does "have the year end profit for thetotal operation." Then, "as long as you know the profit forthe total operation that's all you have to know isthe salesof each area and then you can tell if each area is profitable.If your whole picture was a loss then you would knowyou're losing and which area." This is because the profit ofeach store has "basically the same margin. Gross profitmargin is basically very close " See General Counsel's Ex-hibits 61(a)-(c) for the years 1972, 1973, and 1974, on prof-its,according to Horowitz. These figures disclose that the"furniture store was decreasing because of decreasing sales.The sales were going down. That was the indication for methat it was time to close it .. .. Volume was the key,"even though the furniture store was "making a profit."Further, on cross, Horowitz declared that, since "therewere no separate figures on costs in the furniture store .. .[its profit] was strictly on estimates . . . . The stores gener-ally [have] the same profit margin." He also stated that"gross profit runs ... thirty-five [per cent] average ... foreach of the stores . . . thirty-five per cent of the sales .. .in each of the stores."At this point Respondent rested.C. General Counsel's RebuttalErnest Stelzer, a detective in the Springfield, Massachu-setts,police department, gave substantially the followingtestimony for the General Counsel. He has been employedby said police department since 1964. In April 1974, he wasalso employed by Respondent at "whatever hours I was 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDavailable because I was attending college and I also hadcourt responsibilities because of my police job. So, whenev-er I had time they[Respondent]allowed me to come in andperform my duties . . . . Any time during the day or in theevening ...." He worked 6 hours a day for Respondent.Rudolf Cecchetelh testified for the General Counsel onrebuttal. An abstract of his testimony is set forth here. Hewas injured while at work for Respondent.As a result hereceived workmen's compensation from about April 22 un-til June 1974.David Barry,a union official,testified as to what hap-pened in April 1974,at one of Respondent's stores.While"walking around the store"with three other union repre-sentativesBen Horowitz approached them.Then Ben"started yelling about us getting out of the store." SoonBarry became involved in an argument with employee Bis-sell "over Bisell'swanting us to leave the store."At thispoint Ben, according to Barry, "threw himself on thefloor."Continuing,Barry stated that he told Respondent's em-ployees during the Union's campaign that "there were noinitiation fees for anybody that worked at Serv-U . . . ex-cept to those people who were hired after a contract." Seealso General Counsel'sExhibit 63, union literature to thesame effect.Another rebuttal witness for the General Counsel wasDorothy LaPalm,manager of Western Union TelegraphCompany's office in Springfield,Massachusetts.She de-scribedWestern'sprocedure in accepting messages to betransmitted and then transmitting them. According to her,telegrams"sent in the Springfield area" are usually re-ceived by the addressee"anywhere between one to fourhours" after they are given to the Springfield office. Gener-alCounsel's Exhibit 6 is a"night letter" dated April 23,1974, received at 6.32 p.m. that day by Western Union,and sent by Local 1459 to Respondent, claiming "we repre-sent a majority. . .at all your stores ..we request yourecognize us as the bargaining agent of your employees.We are prepared to prove our majority." It was deliverednot later than 2 p.m. the following day,April 24. Nightletters are delivered the day after they are received in theWestern Union office.The General Counsel's final witness on rebuttal was Hel-en Meunier.Around October 3 or 4, 1974,she returned towork for Respondent.Approximately 5 weeks later she was"taken off the cash register on Saturdays. ..supposedlybecause my drawer was short."But at no time before thishad Respondent informed her that her drawer was short.However,"after that when [she was] first told [she] had ashortage[she was] . . . told again[she was] having short-ages . . . several times." One such shortage was $20 andanother was $100,and the others were "always even num-bers." But she was never told she had overages or that shewas slow. In fact supervisor Wallett told her "how great Idid."In March 1975,she was put back on the register on Sat-urdays. But on April 14, 1975, she was put on the floor "tostock items." Also, Wallett once told her she was rude to acustomer but did not mention how she was rude.About February or March 1975, at a time when oil wason sale,a customer who bought oil from a spare employeenearMs. Meunier wanted a bag. Prior to this employeeshave been instructed"not to give bags for sale items."Wallett,who was nearby, informed said customer "wecouldn'tgive bags on sales items "D. Concluding Findings andDiscussion1.Alleged violations of Section 8(a)(1)(a)Respondent's officials ordered Local 1459 represen-tatives out of its stores,disparaged such representatives inthe presence of employees,referred to Respondent's em-ployees as trash, and accused unions of putting two otheremployees out of business.On another occasion,Respon-dent refused to speak to union representatives who startedto talk to them about Local 1459. The foregoing conductdemonstrates that Respondent has union animus, and Ifurther find that it contravenes the Act.(b)Respondent requested Danio, whom I find to be asupervisor under Section 2(11) of the Act, to obtain infor-mation for it regarding persons participating in the cam-paign of Local 1459, and he did so. The jobs of such people"would be altered,"Horowitz told Danio.Danio also over-heard Rosencrantz and Horowitz make statements thatemployee Rivkin would be demoted.Such statements doviolate the Act insofar as they show that, and I find,this constituted a change of the working conditions of em-ployees because of their union activities and the appear-ance of Local 1459 on the scene.Crediting Danio, and not crediting Respondent's con-trary evidence,Ifind that Rosencrantz and Horowitzabout April 20 or 22, in a conversation which Danio over-heard,said they would close Respondent'swarehouse be-fore they would let any union in their stores. Since suchwarehouse was admittedly later closed, I find that suchclosing was done to discourage union activity. And I fur-ther find that closing it for such purpose violates Section8(a)(1) of the Act.(c)Safford,whom I credit,described changes in work-ing conditions shortly after Local 1459 initiated its organiz-ing campaign, as more fully recounted in his testimony setout above,which I credit,I find such changes were inaugu-rated to discourage union activity and, consequently, tran-scend Section 8(a)(1) of the Act.(d)Balboni repeated some of Safford's above-men-tioned changes. But Balboni also testified,and I find, thatonly two employees were allowed to take a break together.Respondent's testimony indicates this became necessary tohave employees on the floor to serve customers.But I findRespondent's explanation is a pretext to disguise the truereason for this, said true reason being to discourage unionactivity by employees.This is because I find that failure toinstitute the two-employee rule over a long period beforethe advent of the Union,plus its sudden adoption when theUnion started its organizing campaign,point to the conclu-sion that said rule was inspired by antiunion consider-ations. Hence I further find such change in working condi-tions violates Section 8(a)(1) of the Act.(e)Some other changes in working conditions are alsodescribed by Diane Sticco and Barbara Ochenkowski,whom I credit. I find these also were motivated by anti- SERV-U-STORES, INCunion considerations and therefore violate Section 8(a)(1)of the Act.(f)Ms. Ochenkowski heard Rosencrantz tell employeeKozikowski to stop talking for the Union during workinghours. But employees were permitted before this to talk toeach other while on duty. Hence Respondent's action inlimiting talk during working hours to nonunion mattersdiscriminates unlawfully against union activity and thusviolates the Act.(g)Ms. Neville testified, and I credit her, that Rosen-crantz told a meeting of employees that Respondent wouldclose its doors if a union came in. I do not creditRespondent's evidence inconsistent with this. Hence, I findthis is a threat to discourage unionism by shutting downone or more stores, and that such threat contravenes Sec-tion8(a)(1) of the Act.Neville also testified credibly that Horowitz asked herwhy she signed a union card and if she desired to get itback. This type of interrogation is forbidden by Section8(a)(1) of the Act. He also told Neville that the prounionemployees "would all be gotten rid of" as "they were notconsidered valued employees." This threat also is pro-scribed by said section.(h)Mary Ireland, whom I credit, testified that Respon-dent forbade employees from speaking about the Union onstore property or during working hours. This is too broadas it proscribes such talk at any time; i.e., including non-working time. Hence I find it violates Section 8(a)(1) of theAct. She also heard Horowitz accuse union officials, infront of employees, of closing a "lot of stores [including]..Kelly-Fredette." I find this type of disparagement ofunion officials in the presence of employees is not protect-ed bySection 8(c) ofthe Act. Accordingly,Ifind it trans-gresses Section 8(a)(1) thereof.(i)Supervisor Maynard told employee Ms. Kowalczyk"there would be no union talk." I infer that this means onRespondent's premises. Since this is so broad that it ex-tends to nonworking time I find that it violates Section8(a)(1) of the Act. He also told her that Respondent wouldget her "out some way." As this occurred during a conver-sation in which she stated that a union would bring "betterbenefits," I find it is a threat to discharge those who fa-vored the Union and, consequently, contravenes said Sec-tion 8(a)(1).After the Union appeared on the scene changes weremade by Respondent in her working conditions. They aredescribed in her testimony, and need not be repeated here.Ifind these were made to discourage adherence to theUnion and, therefore, are proscribed by said Section8(a)(1).(l)Helen Meunier also suffered some harassment fromRespondent,as setforth in her testimony recited elsewhereherein. I credit her that such conduct occurred, and do notcredit Respondent's evidence inconsistent therewith. I findthat this "harassment" was engaged in to discourage herinterestin the Union and, consequently, is proscribed bySection 8(a)(1) of the Act. Ms. Meunier also was assignedto a different and more difficultjob than that of a cashier,her regular job, in early 1975. 1 find this occurred as areprisal for her interest in the Union. Accordingly, I findsuch change violates said Section 8(a)(1).55(k)RobertRivkin,on recall, also described somechanges in working conditions which were inauguratedshortly after the advent of the Union. They need not berepeated at this point. Crediting him I find that suchchanges were instituted to weaken the Union's attempt toorganize Respondent and, therefore, violate Section8(a)(1)of the Act. Rivkin also testified, and I credit him, thatRespondent's owners disparaged union officials in thestore in the presence of employees. This alsotransgressessaid Section 8(a)(1), and I so find.(1)Delores Kowalczyk, on recall, testified, and I credither, that Rosencrantz told her that "if the union gets inhere, when work is slow I'll have to lay you off which wehaven't done in 10 years [and] if union dues aren't paid ina week I'd automatically have to fire you." I find the firstpart of the foregoing sentence is a threat to change workingconditions contrary to the provisions of Section 8(a)(1) ofthe Act. The last part of said sentence, although it does not100 percent accurately state the law, is not a violation ofthe Act,as anemployer is required to discharge employeesdelinquent in paying union dues when requested by theunion to do so pursuant to a valid union-securityclause ina collective-bargaining contract.2.As to whether Respondent's store managers arestatutory supervisorsIt ismy opinion, and I find, crediting the testimony ofthe General Counsel's witnesses on this issue, that the man-ager of Respondent's stores is a supervisor within themeaning of Section 2(11) of the Act. This follows from theadditional findings, which I hereby make, that such a storemanager is invested with authority to responsibly directemployees in his store, that such authority requires the useof independent judgment, and that it is not of a merelyroutine or clerical nature.As such managers are supervisors within the design ofsaid Section 2(11) they may not be included in the collec-tive-bargaining unit in determining whether the Union rep-resented a majority in such unit; and whatever conductthey engaged in which transcends the permissible limits ofthe Act may be attributed to Respondents.3.As to the discharge of Mary IrelandUpon an assessment of that part of the record pertainingto this issue I am of the opinion, and find, that MaryIreland's discharge was not motivated by antiunionconsid-erations. It is true, as contended by the General Counsel,that she was abruptly discharged on May 6, 1974, but Ifind this occurred only because this was the first day whenshe returned to work after April 24, 1974. I recognize theabruptness in terminating an employment is some evidenceof a discriminatory discharge, but I find that no discrimi-natory motives inspired her being fired.It ismy opinion, and I find, that the reason assigned toher for her discharge, i.e., failure "to call in every day," wasnot a pretext. It may be that such a ground seems harsh oreven ridiculous. But an employer may terminate an em-ployee for any reason, whether good or bad, so long as it isnot impelled by illegal motives. And I find that no unlaw-fulmotive contributed to the decision to discharge her. 56DECISIONSOF NATIONALLABOR RELATIONS BOARD4.As tothe transfer of Frank RueliRueli, whose"type ofexpertise was such that he couldnot be replaced,"according to Rosencrantz,was transfer-red from the furniture store. But such transfer became nec-essary, Rosencrantz claimed,because Rueli was designatedto take over the duties of Danio in Respondent'spanelstore when Danio was discharged.But there is no evidenceof discrimination directed towards Rueh involved in thistransfer.It is true that elsewhere herein I have found that theclosing of said furniture store was discriminatory, and Ihave recommended an order that it be reopened. But itdoes not follow that Rueli is entitled to be reassigned to hisformer fob in the furniture store, since it is Respondent'sprerogative as an employer to assign him toany job fornondiscriminatoryreasons.Consequently,Respondentmay, if it so desires,retain Rueli in its panel store.Dodson'sMarket, Inc. d/b/a DodsonIGA Foodliner,194 NLRB 192(1972), andOlson Bodies, Inc., a subsidiary of GrummanAllied Industries, Inc,181 NLRB 1063, 1076, (1970), reliedon bythe GeneralCounsel,do not require a different re-sult, as those cases found actual discriminatory intent di-rected specificallytowards theemployee in question.5.As to theclosing of the furniture storeThe circumstances attending the closing of the furniturestore,as well as the pertinenttestimonyof Danio, convinceme, and I find, thatsaid store was closed to chill unionismamong Respondent'semployees.Pertinent circumstancesare:(a)Theunionappearedon the scene.(b) Theemployees were not given a warningthat thestore mightbe closedbecause, in Respondent's opinion, itwas not as profitable as it should be. I am aware of the ruleof law that an employermay conducthis business withoutdiscussingwith his employeesproblems arising in its opera-tion.Nevertheless I believe it is reasonable to infer, and Ido so, that when employeesare suddenlynotified at thetime of the store's openingon Monday,the firstday of theweek, thatthe store was closed just a moment before then,a discriminatory motivepromptedsuch precipitate closing.(c)Thestore was closedabruptly.It is elementary thatan employer may closedown its storeas abruptly as hedesires;but suchoverhastinessmay beassessed,along withother factors,in arrivingat the actualreason for such pre-cipitate closing.I find that the Union's campaign proxi-mately caused such closing.(d)Respondent insiststhat suchclosingwas promptedby the fact that thefurniture store was not making enoughprofit. Voluminousevidence, i.e., a fewhundred pages, hasbeenoffered by the General Counsel,attempting to contestsaid contention. It may be thatsome of Respondent's otherstores were mostprofitable.But it is difficult to perceivewhy a store which, accordingto Respondent, was makingless profit than suchotherstores over a periodof 2 yearswas so suddenly closed at 9 a in. on aMondaymorningSuch abruptness warrants the inference,which I draw, thatantiunionism at leastin part prompted such hastyclosing.The foregoingfacts aresupported byTextileWorkersUnionof America v. Darlington Manufacturing Co., et al.,380 U.S. 263, 275-276 (1965). But I also find,creditingDanio, that there is affirmative evidence that an antiunionmotive caused such closing.ThusI find that RosencrantztoldDaniothat the formerwouldclose down a businessunit, i e., the furniture store,before he would let the unioninto his store.6.As tothe constructive discharges of Helen MeunierWhen Respondent closed its furniture store Ms. Meunierwas transferred to its hardware store.At the latterstore hertaskwas to stock shelves.Patentlythiswas a demotionfrom her status at the furniture store. Such demotioncausedher to quitthe shelf loading job. I find that suchquitwas justified because it was to protesta job whichpatently degraded her.Whenshe protested the shelf jobHorowitztold hershe "had tolearn the floor before shewent doingofficework." And I furtherfind that, sinceRespondent causedher to quit,Respondent constructivelydischarged her.Mrs.Meunier was reinstatedinOctober 1974 to acashier'sjob. I have takenthis into consideration in find-ing, as I also have the findings in the preceding paragraph,in concludingthatshe was constructively discharged If she"had tolearn the floor" before doingwork,as Respondentcontended, it isdifficultto understandwhy shewas rein-stated to officework in October 1974, without "learningthe floor."Althoughshe was assigned to a cash register in the hard-ware store when she was reinstatedon October 3 or 4,1974, shewas demotedor downgradedagain to stockshelves inApril 1975. So sheprotested this action to Re-spondent,but withoutsuccess.Consequently,she quitagain. I find thatsuch second quitting was because of herdemotionby Respondent, so that I furtherfind it was aconstructive discharge.As to bothdischarges I findthattheyresulted becauseRespondent was seekingto chill ordiscourage interest intheUnion.It follows,and I find,that suchconduct byRespondent contravenes Section 8(a)(3) and(1) of the Act.7.As tothe constructive discharge of MargaretWilkinsonWhen Respondent closed its furniture store, where Ms.Wilkinson was employed,she was transferred to its hard-ware store to do "the same thing you're doing" at the furni-ture store,i.e., to act as a saleswoman.But she stated toRespondent "how I can I sell furniture in the hardwarestore?" The General Counsel submits that such transferwould hurt Ms. Wilkinson's hands because they were sub-ject to skin disease which prevented her from handlingsome of the articles in the hardware store. I credit Ms.Wilkinson's testimony that Rosencrantz was aware of thiscondition affecting her hands.Since I have found else-where herein that said furniture store was closed for dis-criminatory reasons forbidden by the Act, I now find thatMs. Wilkinson was entitled to a transfer to another store ofRespondent to a job identical with or at least substantiallyequivalent to her position at the furniture store.It is my SERV-U-STORES, INC.57opinion, and I find, that her job at the hardware store wasnot substantially equivalent to that at the furniture storebecause the former adversely affected her hands.Also, I find that, following her foregoing constructivedischarge, Respondent was under an obligation to reinstateher to the same job at the hardware store as the one shepreviously had at the furniture store. Respondent on Sep-tember 23, 1974, was offered reinstatement to "a substan-tially equivalent" job in the hardware store. (See Resp.Exh. 14.) But I find that this was not an equivalent job tothat which she had in the furniture store as it was preciselythe same job from which she was constructively dischargedfrom the hardware store. Hence I find that said offer wasnot valid as it did not relate to a job substantially equiva-lent to that which she enjoyed at the furniture store.10.As to the Union's demand for recognitionOn April 23, 1974, the Union made a demand on Re-spondent by a night letter given to Western Union. (SeeG.C. Exh. 6.) I find that said demand is a lawful one andappropriately worded. And I further find that it was re-ceived by Respondent on April 24 not later than 2 p.m. onsaid date. This finding is based on the testimony of West-ernUnion's manager, Dorothy LaPalm, whom I credit,that night letters are delivered not later than 2 p.m. of theday following their receipt by the telegraph company's of-fice.Not only did Respondent fail to put in oral evidenceto contradict this, but its written reply to said demand,dated April 25, indicates that such demand was receivednot later than April 25 (See G.C. Exh. 5.)8.As to the appropriate unitThe following is an appropriate unit for collective bar-gaining, and I so find:All full-time and regular part-time sales employees atRespondent's Springfield,Massachusetts, retail andwarehouse locations, including sales clerks, registerclerks, stock clerks, department managers. and officeclerical employees, but excluding guards, store manag-ers, and supervisors as defined in the Act.Not included in said unit are all store managers, includ-ing Danio, Maynard, Lamarche, and Prendergast. Also ex-cluded is Ernie Stelzer, as he was a regular on the Spring-field police force, also attended college, had no regularhours as a part-time employee for Respondent, and some-timesperformed guard duties for Respondent. Finally, B.Horowitz, the father of Treasurer Ben Horowitz; LeonardHorowitz, a son of Samuel Horowitz, the latter being oneof the three owners of Respondent; and Steve Rosen-crantz, a son of Vice President Jordan Rosencrantz, are notincluded in said unit. They are excluded because they areso closely related to high officials or owners of Respondentthat they are allied with management. Thus I find that theunit consists of 54 employees. (See G.C. Exhs. 54(a) and54(b), where both those in the unit and those excluded arelisted.)Notwithstanding that the Regional Director in the repre-sentation proceeding included store managers in the unit,the Board, in an interlocutory appeal in the present unfairlabor practice case, ruled that such decision was not resjudicata.Accordingly, I have excluded such managers be-cause elsewhere in this Decision I have found that they aresupervisors within the contemplation of Section 2(11) ofthe Act. To this extent I have not followed the RegionalDirector's ruling that such managers are not supervisors9.As to thesize of the unitGeneral Counsel's Exhibits 54(a) and (b) has 54 nameson it. I have found that six of such persons should be ex-cluded from the unit and included Cecchetelli in it. It fol-lows that said unit has 48 employees in it; i.e., 54 less 6.11.As to the Union's majorityOn the date when Respondent received the Union's re-quest for recognition the Union had 27 valid signed cardsfrom employees in the unit, and I so find. It follows thatsaid cards amount to a majority. Included in said 27 cardsis that of Rudolph Cecchetelli, who, I find, was on sickleave as he was claiming workmen's compensation for aninjury which he claimed was received out of, and duringthe course of, his employment. On the other hand, the cardof Francis St. Jacques has been excluded from the above27 as it was not offered in evidence by the General Coun-sel.Even if I find that St. Jacques signed a card, I also findthat his card is not in evidence. Hence, I find that theUnion cannot rely on the card of St. Jacques in proving itsmajority.The cards of the following 27 employees constitute themajority which I have found above:SpakanikKnowltonRobertsonCzuprynaMaloneySaffordRueliByrneDuncanSpinksMogilka, Jr.KozikowskiWilkinsonKowalczykWarnerMorrisPandolfiDrapeauCecchetelhBalboniSticcoOchenkowskiHalletNevilleRivkinIrelandMeunierAlthough some of the foregoing withdrew their cards afterApril 24, 1974, I find that such withdrawals, assumingthem to be valid, do not destroy the Union's majority onthe day Respondent received the Union's request for rec-ognition and, therefore, Respondent was under an obliga-tion to bargain with the Union even though the Union lostitsmajority after April 25. I further find that no improperstatements or offers or misrepresentations were made bythe Union or anyone soliciting cards for it which wouldrender any of the 27 cards invalid. And I also find thecards are unambiguous on their face in designating theUnion "to represent me for the purpose of collective-bar- 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining ...... SeeN L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 606-607 (1969).However, Respondent urges that it is under no obliga-tion to recognize and bargain with the Union until it estab-lished its majority in an election conducted by the Boardpursuant to Section 9 of the Act In fact Respondent de-manded such an election in its reply (see G.C. Exh. 5) tothe Union's request (see G.C. Exh. 6) for recognition.Ordinarily an employer who has committed no unfairlabor practices related to a union's organizing campaign isentitled to insist on a Board election (absent knowledgeindependently of the cards that the union has a majority)rather than accept a union's proof of majority based oncards signed by employees, to ascertain whether suchunion enjoys a majority which requires such employer torecognize and deal with such union But a bargaining orderis proper without an election "where an employer has com-mitted independent unfair labor practices which havemade the holding of a fair election unlikely ...."Gissel,supraat 610, 614.On the basis of the entire record in this case I find thatRespondent's unfair labor practices are extensive and per-vasive, and that the possibility of erasing these practicesand of assuring a fair election is slight. And I further findthat the employee sentiment originally expressed in the 27cards will, on balance, be better protected by a bargainingorder. SeeGissel, supraat 614-615.As a result of the finding above that the unfair laborpractices are coercive and pervasive I find that they notonly undermined the Union's majority but also preclude afair election from being held. Hence I further find that "thedesires of the employees once expressed through cards,would, on balance, be better protected by the issuance of abargaining order."Ann Lee Sportswear, Inc.,220 NLRB982 (1975). Such order will require the Respondent to rec-ognize and bargain with the Union, upon request, as ofApril 24, 1974, for the employees in the unit found appro-priate. SeeTrading Port, Inc.,219 NLRB 298 (1975).Finally, I have been guided by, and have followed, cer-tain rules of law in arriving at the foregoing findings. Theyare set forth in this paragraph. (a) The burden of proofrests on the General Counsel to establish the allegations ofthe complaint, and this burden never shifts to the Respon-dent. A corollary to this rule is that no burden is imposedon Respondent to disprove any of said allegations. (b) Thefailure of Respondent to prove any one or more of its de-fensesdoes not become affirmative evidence which will aidthe General Counsel in sustaining his burden of proof. (c)It isnot imperative that the discharges be motivated solelyby discriminatory considerations to render them unlawful.It is sufficient to find that such discharges unlawfully oc-curred if a substantial ground leading to said dismissalswas the union activity of the employees notwithstandingthat valid reasons may also have existed simultaneously forsuch constructive terminations. (d) Neither engaging inunion activity by employees, nor Respondent's harboringunion animus, without more, is sufficient to ascribe illegalmotives to Respondent in effectuating the constructive dis-charges involved in this case. (e) It is well established thatdirect evidence of discriminatory motivation is not neces-sary to support a finding of discrimination. Such intentmay be inferred from the record as a whole.Heath Interna-tional, Inc.,196 NLRB 318, 319 (1972).IV. THE EFFECT OF THE UNFAIRLABOR PRACTICES UPONCOMMERCEThose activities of Respondent set forth in section III,above, found to constitute unfair labor practices, occurringin connection with its operations described in section I,above, have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstruct-ing commerce and the free flow of commerce.V. THE REMEDYAs Respondent has been found to have engaged in un-fair labor practices, I shall recommend that it take specificaction, as set forth below, designed to effectuate the poli-cies of the Act.In view of the fact that Respondent unlawfully construc-tively terminated some employees, it will be recommendedthat it be ordered to offer each immediate and full rein-statement to her former position, or, if such is not avail-able, one which is substantially equivalent thereto, withoutprejudice to the seniority and other rights and privileges ofeach. It will further be recommended that each be madewhole for any loss of earnings suffered by reason of hertermination. Since the discriminatory discharges go "to thevery heart of the Act"(N.L.R B. v. Entwistle Mfg. Co.,120F.2d 532, 536 (C.A. 4, 1941) ), I shall recommend that theOrder to be issued safeguard employees against infringe-ment in any manner of the rights vouchsafed to them bySection 7 of the Act. R &R Screen Engraving, Inc.,151NLRB 1579, 1587 (1965). All backpayis tobe computedon a quarterly basis in the manner set forth in F.W.Wool-worth Company,90 NLRB 289 (1950), with interest at therate of 6 percent per annum to be calculated in the mannerprescribed inIsis Plumbing & Heating Co.,138 NLRB 716(1962).Itwill further be recommended that Respondent pre-serve and make available to the Board and its agents, uponrequest, all pertinent records and data necessary to aid inanalyzing and ascertaining whatever backpay may be due.Itwill also be recommended that Respondent post appro-priate notices.Elsewhere in this Decision I have found that Respondentengaged in unfair labor practices forbidden by Section8(a)(1) and (3) of the Act. It is my opinion, and I find, thatsaid activities by Respondent are pervasive and interferedwith the exercise of a free and untrammeled choice if anelection were held and also tended to foreclose the possibil-ity of holding a fair election. Accordingly, I find that Re-spondent has committed a violation of Section 8(a)(5) ofthe Act by refusing to recognize the Union in an appropri-ate unit under the circumstances set out above, that a bar-gaining order is proper, that an election is not required,and that employee sentiment once expressed through cardswill, on balance, be better protected by a bargaining orderwithout an election.N L.R B. v. Gissel Packing Company,Inc395 U.S. 575, 614-615 (1969). SERV-U-STORES, INCUpon the basis of the foregoing findings of fact and theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Local 1459 is a labor organization within the meaningof Section 2(5) of the Act.2.Respondentisanemployer within the meaning ofSection 2(2), and is engaged in commerce as defined inSection 2(6) and (7), of the Act.3.By engaging in the conduct set forth above in sectionD, 1, Respondent committed unfair labor practices con-trary to the provisions of Section 8(a)(1) of the Act.4.By constructively discharging, and thereby discrimi-nating in regard to the tenure of employment of, HelenMeunier and Margaret Wilkinson, thereby discouragingmembership in Local 1459, a labor organization, Respon-dent has committed unfair labor practices transgressingSection 8(a)(3) and (1) of the Act.5.By closing its furniture store in order to chill union-ism at itsother stores, and also for the reason that some ofRespondent's employees in said furniture store joined orassisted Local 1459, Respondent committed an unfair la-bor practice within the meaning of Section 8(a)(3) and (1)of the Act.596.SinceApril 24, 1974, Local 1459has represented amajority in the unit mentioned below and has been theexclusive bargaining representative of all the employees inthe unit described in the next paragraph hereof, and Re-spondent is now, and has beensince saidApril 24, legallyobligated to recognize and bargain collectively with Local1459 as such representative.7.An appropriate unit for the purposes of collective-bargaining within the meaning of Section 9(a) of the Actcomprises all full-time and regular part-time sales employ-ees at Respondent's Springfield, Massachusetts, retail andwarehouse locations, including salesclerks, register clerks,stock clerks, department managers, and office clerical em-ployees, but excluding guards, store managers, and super-visors as defined in Section2(11) of the Act.8.By refusing to recognize and bargain collectively withLocal 1459 in regard to the employees in said appropriateunit on and since April 24, 1974, Respondent has engagedin an unfair labor practice within the meaning of Section8(a)(5) and (1) of the Act.9.The above-described unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.10.Respondent has not committed any other unfair la-bor practices as alleged in the complaint.[Recommended Order omitted from publication.]